 

Exhibit 10.1

 

CONFORMED COPY

 

SIXth Amendment

 

THIS SIXTH AMENDMENT, dated as of September 2, 2015 (this “Amendment”), amends
the Credit Agreement, dated as of November 30, 2010 (as previously amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), among ABM
Industries Incorporated (the “Company”), various financial institutions (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein have the respective meanings ascribed thereto in the Credit Agreement.

 

WHEREAS, the Company, the Lenders and the Administrative Agent have entered into
the Credit Agreement; and

 

WHEREAS, the parties hereto desire to amend the Credit Agreement as more fully
set forth herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1 Amendment. On and as of the Effective Date (as defined below), the
Credit Agreement is amended in its entirety to read as set forth on the attached
Exhibit A.

 

SECTION 2 Representations and Warranties. The Company represents and warrants to
the Administrative Agent and the Lenders that, after giving effect to this
Amendment:

 

(a)          each representation and warranty set forth in Article V of the
Credit Agreement, as amended hereby, is true and correct in all material
respects as of the Effective Date (as defined below), with the exception that
all references to the financial statements mean the financial statements most
recently delivered to the Administrative Agent, except to the extent that any
such representation and warranty specifically refers to an earlier date, in
which case it shall be true and correct in all material respects as of such
earlier date; and

 

(b)          no Default exists.

 

SECTION 3 Effectiveness. This Amendment shall become effective as of the date
first written above (the “Effective Date”) when the Administrative Agent shall
have received all of the following:

 

(a)          counterparts of this Amendment executed by the Company, the
Administrative Agent and the Required Lenders;

 

(b)          a Confirmation and Amendment executed by the Subsidiary Guarantors,
substantially in the form attached hereto as Exhibit B; and

 

(c)          the fees payable to the Lenders in connection with this Amendment.

 

 

 

 

SECTION 4 Miscellaneous.

 

4.1           Continuing Effectiveness, etc. As amended hereby, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects. After the effectiveness of this Amendment, all
references in the Credit Agreement and the other Loan Documents to “Credit
Agreement” or similar terms shall refer to the Credit Agreement as amended
hereby.

 

4.2           General. The provisions of Sections 10.5 (Expenses; Indemnity;
Damage Waiver), 10.7 (Successors and Assigns), 10.14 (Counterparts) and 10.17
(Governing Law) of the Credit Agreement are incorporated into this Amendment as
if fully set forth herein, mutatis mutandis.

 

4.3           FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Effective Date, the Company and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Credit Agreement as not qualifying as a "grandfathered obligation"
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

[Signature Pages Follow]

 

 - 2 - 

 

 

Delivered as of the day and year first above written.

 

  ABM INDUSTRIES INCORPORATED       By: /s/ Tom Gallo



  Name: Tom Gallo



  Title: Vice President and Treasurer

 

 S-1 Sixth Amendment

 

 

  BANK OF AMERICA, N.A., as Administrative Agent       By: /s/ Maile Douglas



  Name: Maile Douglas



  Title: Senior Vice President

 

 S-2 Amendment

 

 

  bank of america, n.a.,   as a Lender, as L/C Issuer   and as Swing Line Lender
      By: /s/ Maile Douglas



  Name: Maile Douglas



  Title: Senior Vice President

 

 S-3 Amendment

 

 

  JPMorgan CHASE BANK, N.A.,   as a Lender       By: /s/ Devin Roccisano



  Name: Devin Roccisano



  Title: Vice President

 

 S-4 Amendment

 

 

  Citizens BANK, N.A.,   as a Lender       By: /s/ Barrett Bencivenga



  Name: Barrett Bencivenga



  Title: Senior Vice President

 

 S-5 Amendment

 

 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,   as a Lender       By: /s/ Ravneet
Mumick



  Name: Ravneet Mumick



  Title: Director

 

 S-6 Amendment

 



 

  wells fargo BANK, National Association,   as a Lender       By: /s/ Sheena
Greenwalt



  Name: Sheena Greenwalt



  Title: Vice President

 

 S-7 Amendment

 



 

  U.S. Bank National Association,   as a Lender       By: /s/ Michael E. Temnick



  Name: Michael E. Temnick



  Title: Vice President

 

 S-8 Sixth Amendment

 

 

  KEYBANK NATIONAL ASSOCIATION,   as a Lender       By: /s/ Geoff Smith



  Name: Geoff Smith



  Title: Senior Vice President

 

 S-9 Amendment

 

 

  SANTANDER BANK, N.A.,   as a Lender       By: /s/ Justin Kleeberg



  Name: Justin Kleeberg



  Title: Executive Director

 

 S-10 Amendment

 

 

  BANK OF THE WEST,   as a Lender       By: /s/ Rob Kido



  Name: Rob Kido



  Title: Vice President

 

 S-11 Amendment

 

 

  Credit Suisse AG, Cayman Islands Branch,   as a Lender       By: /s/ Nupur
Kumar



  Name: Nupur Kumar



  Title: Authorized Signatory

 

  By: /s/ Warren Van Heyst



  Name: Warren Van Heyst



  Title: Authorized Signatory

 

 S-12 Amendment

 

 

  fIFTH THIRD BANK,   as a Lender       By: /s/ Jordan Fragiacomo



  Name: Jordan Fragiacomo



  Title: Managing Director

 

 S-13 Amendment

 

 

  pNC BANK, National Association,   as a Lender       By: /s/ Sharon Landgraf  
Name:   Sharon Landgraf   Title: Senior Vice President          

 

 S-14 Amendment

 

 

  HSBC Bank USA, National Association,   as a Lender       By: /s/ Aidan R.
Spoto



  Name: Aidan R. Spoto



  Title: Vice President

 

 S-15 Amendment

 

 

  THE NOrTHERN TruST COMPANY,   as a Lender       By: /s/ Sophia E. Love



  Name: Sophia E. Love



  Title: Senior Vice President

 

 S-16 Amendment

 

 

  CApital One, National Association,   as a Lender       By: /s/ Paul Darrigo



  Name: Paul Darrigo



  Title: Senior Vice President

 

 S-17 Amendment

 

 

  Branch banking and trust company,   as a Lender       By: /s/ Matthew J. Davis



  Name: Matthew J. Davis



  Title: Vice President

 

 S-18 Amendment

 

 

EXHIBIT A

 



 



Published CUSIP Number: 00077AAC9

 

CREDIT AGREEMENT

 

Dated as of November 30, 2010

 

among

 

ABM INDUSTRIES INCORPORATED

and

CERTAIN SUBSIDIARIES,

as Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

JP MORGAN CHASE BANK, N.A.,

as Syndication Agent,

 

RBS CITIZENS, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
Joint Lead Arrangers and Joint Bookrunners

 



 

 

 

 

  

TABLE OF CONTENTS

 

Section   Page       ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1       1.1
Defined Terms 1       1.2 Other Interpretive Provisions 26       1.3 Accounting
Terms 27       1.4 Rounding 27       1.5 References to Agreements and Laws 27  
    1.6 Times of Day 27       1.7 Letter of Credit Amounts 28       1.8 Exchange
Rates; Currency Equivalents 28       1.9 Change of Currency 28       ARTICLE II
The COMMITMENTS and Credit Extensions 29       2.1 Revolving Loans 29       2.2
Procedure for Borrowing, Conversion and Continuation of Revolving Loans 29      
2.3 Letters of Credit 31       2.4 Swing Line Loans 39       2.5 Prepayments 42
      2.6 Termination or Reduction of Commitments 43       2.7 Repayment of
Loans 43       2.8 Interest 43       2.9 Fees 44       2.10 Computation of
Interest and Fees 45       2.11 Evidence of Debt 45       2.12 Payments
Generally 45       2.13 Sharing of Payments 47       2.14 Increase in
Commitments 48       2.15 Designated Borrowers 49

 

  i 

 

 

2.16 Cash Collateral 50       2.17 Defaulting Lenders 51       ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY 53       3.1 Taxes 53       3.2
Illegality 57       3.3 Inability to Determine Rates 58       3.4 Increased
Costs; Reserves on Eurodollar Rate Loans 58       3.5 Compensation for Losses 60
      3.6 Mitigation Obligation; Replacement of Lenders 61       (a) Designation
of a Different Lending Office 61     3.7 Survival 62       ARTICLE IV CONDITIONS
PRECEDENT TO Credit Extensions 62       4.1 Conditions of Initial Credit
Extension 62       4.2 Conditions to all Credit Extensions 63       ARTICLE V
REPRESENTATIONS AND WARRANTIES 64       5.1 Existence, Qualification and Power;
Compliance with Laws 64       5.2 Authorization; No Contravention 64       5.3
Third Party Authorization; Other Consents 64       5.4 Binding Effect 64      
5.5 Litigation 65       5.6 No Default 65       5.7 ERISA Compliance 65      
5.8 Ownership of Property; Liens 66       5.9 Taxes 66       5.10 Financial
Statements; No Material Adverse Effect 66       5.11 Environmental Compliance 67
      5.12 Insurance 67       5.13 Subsidiaries 67       5.14 Margin
Regulations; Investment Company Act 67

 

  ii 

 

 

5.15 Full Disclosure 67       5.16 Compliance with Laws 68       5.17
Intellectual Property; Licenses, Etc 68       5.18 Representations as to Foreign
Obligors 68       5.19 Anti-Money Laundering and Anti-Terrorism Finance Laws 69
      5.20 Sanctions Laws 69       ARTICLE VI AFFIRMATIVE COVENANTS 69       6.1
Financial Statements 70       6.2 Certificates; Other Information 70       6.3
Notices 72       6.4 Payment of Obligations 72       6.5 Preservation of
Existence, Etc 73       6.6 Maintenance of Properties 73       6.7 Maintenance
of Insurance 73       6.8 Compliance with Laws 73       6.9 Books and Records 73
      6.10 Inspection Rights 73       6.11 Use of Proceeds 74       6.12
Approvals and Authorizations 74       6.13 Further Assurances 74       ARTICLE
VII NEGATIVE COVENANTS 74       7.1 Liens 74       7.2 Dispositions 75       7.3
Fundamental Changes 76       7.4 Investments 77       7.5 Indebtedness 78      
7.6 Use of Proceeds 80       7.7 Restricted Payments 80       7.8 Change in
Nature of Business 80       7.9 Transactions with Affiliates 80

 

  iii 

 

 

7.10 Restrictions on Subsidiary Dividends and Transfers of Assets 81       7.11
Financial Covenants 81       7.12 Anti-Money Laundering and Anti-Terrorism
Finance Laws; Foreign Corrupt Practices Act; Sanctions Laws; Restricted Person
81       ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 82       8.1 Events of
Default 82       8.2 Remedies Upon Event of Default 84       ARTICLE IX
ADMINISTRATIVE AGENT 85       9.1 Appointment and Authorization of
Administrative Agent 85       9.2 Delegation of Duties 85       9.3 Exculpatory
Provisions 85       9.4 Reliance by Administrative Agent 86       9.5 Notice of
Default 86       9.6 Non-Reliance on Administrative Agent and Other Lenders;
Disclosure of Information by Administrative Agent 87       9.7 Administrative
Agent in its Individual Capacity; Rights as a Lender 87       9.8 Successor
Administrative Agent 87       9.9 Administrative Agent May File Proofs of Claim
88       9.10 Guaranty Matters 89       9.11 Other Agents 89       ARTICLE X
MISCELLANEOUS 90       10.1 Amendments, Etc 90       10.2 Notices and Other
Communications; Facsimile Copies 91       10.3 No Waiver; Cumulative Remedies 93
      10.4 USA Patriot Act Notice 93       10.5 Expenses; Indemnity; Damage
Waiver 93       10.6 Payments Set Aside 95       10.7 Successors and Assigns 95
      10.8 Confidentiality 100

 

  iv 

 

 

10.9 Set-off 101       10.10 Interest Rate Limitation 101       10.11
Integration 101       10.12 Survival of Representations and Warranties 102      
10.13 Replacement of Lenders 102       10.14 Counterparts 102       10.15
Severability 103       10.16 Automatic Debits of Fees 103       10.17 Governing
Law 103       10.18 No Advisory or Fiduciary Responsibility 104       10.19
Electronic Execution of Assignments and Certain Other Documents 105       10.20
Termination of Existing Credit Agreement 105       10.21 Time of the Essence 105
      10.22 Judgment Currency 105       ARTICLE XI Company Guaranty 106      
11.1 The Guaranty 106       11.2 Insolvency 106       11.3 Nature of Liability
107       11.4 Independent Obligation 107       11.5 Authorization 107      
11.6 Reliance 108       11.7 Subordination 108       11.8 Waivers 109       11.9
Nature of Liability 109

 

SCHEDULES

  1(A) Existing Letters of Credit   1(B) Lightning Letters of Credit   2.1
Commitments and Applicable Percentages   7.10 Restrictions on Subsidiary
Dividends   10.2 Certain Eurodollar and Domestic Lending Offices, Addresses for
Notices

 

  v 

 

 

EXHIBITS

  Form of   A Revolving Loan Notice   B Swing Line Loan Notice   C Note   D
Compliance Certificate   E-1 Assignment and Assumption   E-2 Administrative
Questionnaire   F Subsidiary Guaranty   G Designated Borrower Request and
Assumption Agreement   H Designated Borrower Notice   I Opinion of Jones Day   J
Opinion of Sarah McConnell, Esq.   K Form of Increase Request

 

ANNEX A – Subsidiary Guarantors

 

  vi 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (the “Agreement”) dated as of November 30, 2010 is among
ABM INDUSTRIES INCORPORATED, a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.15 (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and each a
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, each a “Lender”) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual agreements contained herein the parties hereto
agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.1          Defined Terms. As used in this Agreement, the following terms have
the respective meanings set forth below:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person or otherwise
causing any Person to become a Subsidiary or (c) a merger or consolidation or
any other combination with another Person (other than a Person that is a
Subsidiary); provided that the Company or a Subsidiary is the surviving entity.

 

“Act” is defined in Section 10.4.

 

“Adjusted Consolidated EBITDA” means, for any period, Consolidated EBITDA for
such period; provided that in calculating Adjusted Consolidated EBITDA,

 

(a)          if the Company or any Subsidiary (I) makes a Permitted Acquisition
during such period or (II) consummates the Proposed Acquisition during such
period, the EBITDA of the Person or assets acquired (and, solely for the purpose
of determining pro forma compliance with financial covenants pursuant to Section
7.11, any Person or assets to be acquired) shall be included on a pro forma
basis for such period (assuming the consummation of such Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred on
the first day of such period, but adjusted to add back certain non-recurring
expenses to the extent disclosed to and reasonably approved by the Required
Lenders) based upon (i) to the extent available, (x) the audited consolidated
financial statements of such acquired Person (or with respect to such acquired
assets) as

 

 

 

  

at the end of the fiscal year of such Person (or of the seller of such assets)
preceding such Acquisition and (y) any subsequent unaudited financial statements
for such Person (or with respect to such acquired assets) for the period prior
to such Acquisition so long as such statements were prepared on a basis
consistent with the audited financial statements referred to above or (ii) to
the extent the items listed in clause (i) are not available, such historical
financial statements and other information is disclosed to, and to the extent
requested by any Lender reasonably approved by, the Required Lenders; and

 

(b)          if the Company or any Subsidiary makes a Disposition (or a series
of related Dispositions) during such period, the EBITDA of any Person (or
division or similar business unit) disposed of by the Company or any Subsidiary
during such period shall be excluded on a pro forma basis for such period
(assuming the consummation of such Disposition occurred on the first day of such
period).

 

“Adjusted Consolidated EBITDAR” means, for any period, the sum of (a) Adjusted
Consolidated EBITDA for such period plus (b) Adjusted Rental Expense for such
period.

 

“Adjusted Rental Expense” means, for any period, rental expense for such period,
adjusted and calculated in the same manner as Adjusted Consolidated EBITDA for
such period.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent-Related Persons” means the Administrative Agent together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the Related Parties of such Persons and
Affiliates.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Alternative Currency” means each of Euro, Sterling and Canadian Dollars.

 

 2 

 

  

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $50,000,000. The Alternative Currency Sublimit is part
of, and not in addition to, the Aggregate Commitments.

 

“Anti-Terrorism Laws” is defined in Section 5.19.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.2 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth below:

 

Pricing Level  Leverage Ratio  Applicable Rate
for Eurodollar
Rate Loans and
IBOR Rate Loans   Applicable Rate
for Base Rate
Loans   Non-Use Fee  1  > 2.25 to 1.0   1.75%   0.75%   0.275% 2  > 1.75 to 1.0
but < 2.25 to 1.0   1.50%   0.50%   0.250% 3  > 1.25 to 1.0 but <1.75 to 1.0 
 1.25%   0.25%   0.225% 4  < 1.25 to 1.0   1.00%   0%   0.200%

 

Initially, the Pricing Level shall be Pricing Level 1. The Pricing Level shall
be adjusted, to the extent applicable, 60 days (or, in the case of the last
fiscal quarter of any fiscal year, 90 days) after the end of each fiscal quarter
(beginning with the fiscal quarter ending January 31, 2011) based on the
Leverage Ratio as of the last day of such fiscal quarter; provided that if the
Company fails to deliver the financial statements required by Section 6.1(a) or
(b), as applicable, and the related Compliance Certificate required by Section
6.2(b) by the 60th day (or, if applicable, the 90th day) after any fiscal
quarter, Pricing Level 1 shall apply until such financial statements are
delivered. If, as a result of any restatement of or other adjustment to the
financial

 

 3 

 

  

statements of the Company or for any other reason (excluding any restatement or
other adjustment resulting from a retrospective change in GAAP), the Lenders
determine that (a) the Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (b) a proper calculation of the Leverage
Ratio would have resulted in different pricing for any period, then (i) if the
proper calculation of the Leverage Ratio would have resulted in higher pricing
for such period, the Company shall automatically and retroactively be obligated
to pay to the Administrative Agent for the benefit of the applicable Lenders,
promptly on demand by the Administrative Agent, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Leverage Ratio would have resulted in lower pricing
for such period, the Lenders shall have no obligation to repay any interest or
fees to the Company; provided that if, as a result of any restatement or other
event a proper calculation of the Leverage Ratio would have resulted in higher
pricing for one or more periods and lower pricing for one or more other periods
(due to the shifting of income or expenses from one period to another period or
any similar reason), then the amount payable by the Company pursuant to clause
(i) above shall be based upon the excess, if any, of the amount of interest and
fees that should have been paid for all applicable periods over the amount of
interest and fees paid for all such periods.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicant Borrower” has the meaning specified in Section 2.15.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and joint bookrunner.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1.

 

“Attorney Costs” means (a) all reasonable fees, expenses and disbursements of
any law firm or other external counsel and (b) without duplication, the
allocated cost of internal legal services and all expenses and disbursements of
internal counsel to the extent, in the case of this clause (b), related to the
enforcement or protection of rights and remedies hereunder or under the other
Loan Documents during the existence of an Event of Default.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that appears on a balance
sheet of such Person prepared as of such date in accordance with GAAP, and (b)
in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.

 

 4 

 

  

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended October 31, 2009, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, including the notes thereto.

 

“Availability Period” means the period from the Effective Time to the earliest
of (a) the Maturity Date, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.6, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 8.2.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. The Eurodollar Interest
Period for any Base Rate determined pursuant to clause (c) above shall be one
month.

 

“Base Rate Loan” means a Revolving Loan or a Swing Line Loan, as the context
requires, that bears interest by reference to the Base Rate. All Base Rate Loans
shall be denominated in Dollars.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan or IBOR Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurodollar Rate Loan
or IBOR Rate Loan, as applicable, or any other dealings in Dollars to be carried
out pursuant to this Agreement in respect of any such Eurodollar Rate Loan or
IBOR Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market;

 

(b) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect

 

 5 

 

  

of any such Eurodollar Rate Loan, or any other dealings in Euro to be carried
out pursuant to this Agreement in respect of any such Eurodollar Rate Loan,
means a TARGET Day;

 

(c) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurodollar Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“CA $” mean lawful money of Canada.

 

“Captive Insurance Company” means a wholly owned Subsidiary of the Company that
(a) has no Subsidiaries and (b) engages in no business other than providing
insurance for the benefit of the Company and its Subsidiaries with respect to
workmen’s compensation, crime, general liability, auto liability, employee
benefits and property risks in accordance with Section 6.7.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as required
pursuant to Section 2.5, 2.16, 2.17 or 8.2 hereof, as applicable), cash or
deposit account balances or, if the L/C Issuer or Swing Line Lender benefitting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding the
Rosenberg Family, any employee benefit plan of such person or its subsidiaries,
and any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right).

 

 6 

 

  

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrowers pursuant to Section 2.1, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.1 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Guaranty” means the Guaranty made by the Company in favor of the
Administrative Agent and the Lenders pursuant to Article XI.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D

 

“Consolidated EBITDA” means, for any period, the total of (a) Consolidated Net
Income for such period plus (b) to the extent deducted in calculating such
Consolidated Net Income, (i) Consolidated Interest Charges, (ii) provisions for
federal, state, local and foreign income taxes payable by the Company and its
Subsidiaries, (iii) depreciation and amortization expense, (iv) all non-cash,
non-recurring and extraordinary charges (including charges resulting from the
application of Financial Accounting Standard No. 142), and (v) stock based
compensation expense minus (c) to the extent included in such Consolidated Net
Income, all non-recurring and extraordinary gains or income.  Notwithstanding
(but without duplication of) the above, the following adjustments shall be made
in calculating Consolidated EBITDA (in each case to the extent included in
Consolidated Net Income): (A) restructuring charges arising out of the Company’s
strategic plan, to be announced by the Company in September 2015, including the
disposition by the Company of all or a portion of its Security segment (as
described in the Company’s most recently filed Annual Report on Form 10-K), and
related severance costs and costs related to third-party consultants shall be
added back to Consolidated EBITDA, (B) non-cash adjustments with respect to
insurance liabilities for periods prior to fiscal year 2015 shall be added back
to (in the case of negative adjustments), or deducted from (in the case of
positive adjustments), Consolidated EBITDA, (C) costs arising from consolidation
of locations shall be

 

 7 

 

  

added back to Consolidated EBITDA and (D) losses and gains associated with the
disposition of auction rate securities shall be added back to (in the case of
losses), or deducted from (in the case of gains), Consolidated EBITDA; provided
that (x) the aggregate amount of all addbacks to Consolidated EBITDA pursuant to
the foregoing clauses (A) through (D) shall not exceed $75,000,000 in the
aggregate; and (y) no such addbacks to or deductions from Consolidated EBITDA
shall be added back or deducted for any quarter ending after September 30, 2017
other than pursuant to clause (B) above, which shall be limited to $5,000,000
for any period of four fiscal quarters after such date.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum, without duplication, of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Subsidiaries in connection with borrowed money (including
capitalized interest) or the deferred purchase price of assets, in each case to
the extent treated as interest in accordance with GAAP, and (b) the portion of
rent expense of the Company and its Subsidiaries with respect to such period
under capital leases or with respect to Synthetic Lease Obligations that, in
each case, is treated as interest in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the consolidated net income of
the Company and its Subsidiaries for such period.

 

“Consolidated Net Worth” means, as of any date of determination, Shareholders’
Equity on such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would (if not
cured or otherwise remedied during such time) be an Event of Default.

 

“Default Rate” means (a) with respect to Base Rate Loans, an interest rate equal
to (i) the Base Rate plus (ii) the Applicable Rate plus (iii) 2% per annum; (b)
with respect to Eurodollar Rate Loans, an interest rate equal to (i) the
Eurodollar Rate plus (ii) the Applicable Rate plus (iii) 2% per annum; and (c)
with respect to IBOR Rate Loans, an interest rate equal to (i) the IBOR

 

 8 

 

  

Rate plus (ii) the Applicable Rate plus (iii) 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Company that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (c)
has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $50,000,000. The Designated Borrower Sublimit is part
of, and not in addition to, the Aggregate Commitments.

 

“Designated Borrower Notice” has the meaning specified in Section 2.15.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.15.

 

“Disclosure Certificate” means the certificate dated November 30, 2010 delivered
by the Company to the Administrative Agent and the Lenders.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in

 

 9 

 

  

respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“Earn-out” means, with respect to any Person, any payment that may be required
to be made by such Person in connection with an Acquisition, where the
obligation of such Person to make such payment (or the amount thereof) is
contingent upon the financial or other performance of the Person or asset
acquired. The amount of any Earn-out shall equal the anticipated amount thereof
as reasonably determined in good faith by the Company.

 

“EBITDA” means, for any Person for any period, the consolidated net income of
such Person for such period plus, to the extent deducted in determining such
consolidated net income, interest expense, income tax expense, depreciation and
amortization of such Person.

 

“Effective Time” means the time at which all the conditions precedent in Section
4.1 are satisfied or waived in accordance with Section 4.1 (or, in the case of
Section 4.1(b), waived by the Person entitled to receive the applicable
payment).

 

“Eligible Assignee” has the meaning specified in Section 10.7(g).

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal

 

 10 

 

  

under Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the
Company or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate; or (g) the determination that any Pension Plan is
considered an at-risk plan or that any Multiemployer Plan is in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, as applicable.

 

“ESPC” means an Energy Savings Performance Contract between the Company or a
Subsidiary, on the one hand, and a Governmental Authority, on the other hand,
pursuant to which the Company or such Subsidiary will design, acquire,
construct, install, arrange financing for, test, operate, maintain and/or repair
one or more energy conservation projects.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurodollar Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one or two weeks or
one, two, three or six months thereafter (or on such other date as all Lenders
shall agree), as selected by the Company in a Revolving Loan Notice; provided
that:

 

(a)          any Eurodollar Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the following Business Day
unless such following Business Day falls in another calendar month, in which
case such Eurodollar Interest Period shall end on the preceding Business Day;

 

(b)          except as otherwise agreed by all Lenders, any Eurodollar Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Eurodollar Interest Period) shall end on the last Business Day of the
calendar month at the end of such Eurodollar Interest Period; and

 

(c)          no Eurodollar Interest Period shall extend beyond the scheduled
Maturity Date.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum equal to the London interbank offered rate or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such

 

 11 

 

  

Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided that
to the extent a comparable or successor rate is approved by the Administrative
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. Notwithstanding the foregoing or any
other provisions of this Agreement, if the Eurodollar Rate as determined above
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate. Eurodollar Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Revolving Loans denominated in an
Alternative Currency must be Eurodollar Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.1.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
such Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.1(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under Section
10.13), any United States withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from such Borrower with respect to such withholding
tax pursuant to Section 3.1(a)(ii) or (iii) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 3.1(e)(ii), (e) any withholding Taxes
imposed by FATCA and (f) all additions to tax, penalties and interest incurred
with respect to the foregoing. Notwithstanding anything to the contrary
contained in this definition, “Excluded Taxes” shall not include any withholding
tax imposed at any time on payments made by or on behalf of a Foreign Obligor to
any Lender hereunder or under any other Loan Document; provided that such Lender
shall have complied with Section 3.1(e)(i).

 

“Executive Order” is defined in Section 5.20.

 

“Existing Credit Agreement” means the Credit Agreement dated as of November 30,
2010 among the Company, Bank of America, as administrative agent, and a
syndicate of lenders.

 

 12 

 

  

“Existing Letters of Credit” means the letters of credit listed on Schedule 1(A)
that were issued under, or that otherwise constitute a “Letter of Credit” under,
the Existing Credit Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. Notwithstanding the foregoing, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be
zero.

 

“Fee Letter” means the letter agreement dated November 30, 2010, among the
Company, the Administrative Agent and the Arranger.

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted Consolidated EBITDAR for the period of the four prior fiscal
quarters ending on such date to (b) the sum, without duplication, of (i)
Consolidated Interest Charges for such period plus (ii) Adjusted Rental Expense
for such period plus (iii) scheduled principal payments of long-term
Indebtedness required to be made during such period.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such

 

 13 

 

  

Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Funded Indebtedness” means all Indebtedness of the Company and its
Subsidiaries, excluding (i) contingent obligations in respect of commercial
letters of credit and Guarantees (except, in each case, to the extent
constituting Guarantees in respect of Indebtedness of a Person other than the
Company or any Subsidiary), (ii) obligations under Swap Contracts and (iii)
Indebtedness of the Company to Subsidiaries and Indebtedness of Subsidiaries to
the Company or to other Subsidiaries.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranteed Creditors” means, collectively, the Administrative Agent and each
Lender.

 

“Guaranteed Obligations” means the principal and interest (whether such interest
is allowed as a claim in a bankruptcy proceeding with respect to any Designated
Borrower or

 

 14 

 

  

otherwise) of each Loan made under this Agreement to any Designated Borrower,
together with all other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the United States Bankruptcy Code, would
become due) and liabilities (including indemnities, fees and interest thereon),
direct or indirect, of any Designated Borrower to the Administrative Agent or
any Lender now existing or hereafter incurred under, arising out of or in
connection with this Agreement or any other Loan Document.

 

“Guaranties” means the Company Guaranty and the Subsidiary Guaranty.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Notice Date” has the meaning specified in Section 2.3(c)(i).

 

“IBOR Interest Period” means, with respect to any IBOR Rate Loan, each period
commencing on the date such Loan is made or continued or converted from a Base
Rate Loan to an IBOR Rate Loan or the last day of the next preceding IBOR
Interest Period with respect to such IBOR Rate Loan, and ending one, two, three,
four, five, six or seven days thereafter, as the Company may select as provided
in Section 2.4(b). Notwithstanding the foregoing: (a) each IBOR Interest Period
shall end on a Business Day; (b) no IBOR Interest Period may extend beyond the
scheduled Maturity Date; and (c) no more than six IBOR Interest Periods shall be
in effect at the same time.

 

“IBOR Rate” means the interest rate at which Bank of America’s Grand Cayman
Banking Center, Grand Cayman, British West Indies, would offer Dollar deposits
for the applicable Interest Period to other major banks in the offshore Dollar
interbank market.

 

“IBOR Rate Loan” means a Swing Line Loan that bears interest at a rate based on
the IBOR Rate.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(i)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(ii)          all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) Earn-outs owed by such Person with respect to any
Acquisition);

 

(iii)         all Attributable Indebtedness of such Person under capital leases
and with respect to Synthetic Lease Obligations;

 

 15 

 

  

(iv)         all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties and similar instruments;

 

(v)          net obligations of such Person under any Swap Contract;

 

(vi)         indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; and

 

(vii)        all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or similar entity in which such Person is a
general partner or with respect to which such Person has liability under
applicable laws for the obligations of such entity, except to the extent that
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any capital lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 10.5.

 

“Information” has the meaning set forth in Section 10.8.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan or IBOR Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means a Eurodollar Interest Period or an IBOR Interest Period,
as the context requires.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

 16 

 

  

“IP Rights” has the meaning set forth in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).

 

“Joint Venture” means a partnership, limited liability company, joint venture or
other similar legal arrangement (whether created by contract or conducted
through a separate legal entity) now or hereafter formed by the Company or any
of its Subsidiaries with another Person in order to conduct a common venture or
enterprise with such Person.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For the purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.7. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

 

 17 

 

  

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” has the meaning specified in Section 2.3(a)(i).

 

“Letter of Credit Application” means an application and agreement for the
issuance or Modification of a Letter of Credit in the form from time to time in
use by the L/C Issuer.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of the Aggregate
Commitments and $300,000,000. The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

“Leverage Ratio” means, as of any date of determination, for the Company and its
Subsidiaries on a consolidated basis, the ratio of (a) Funded Indebtedness of
the Company and its Subsidiaries as of such date to (b) Adjusted Consolidated
EBITDA for the period of the four fiscal quarters ending on such date.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Lightning Letters of Credit” means the letters of credit listed on Schedule
1(B).

 

“Loan” means an extension of credit by a Lender to the Company or a Borrower
under Article II in the form of a Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.16 of this Agreement,
the Fee Letters, and the Guaranties.

 

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Designated Borrower, it being understood that “Loan Parties” shall not
include any Subsidiary that has been released as a Subsidiary Guarantor pursuant
to Section 9.10.

 

“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration (including assumed liabilities) by the Company or any
Subsidiary in excess of $50,000,000.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company or the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity,

 

 18 

 

  

binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

 

“Material Financial Amount” means, at any time, 7.5% of the sum of (i)
Consolidated Net Worth as shown in the most recent financial statements
delivered pursuant to Section 6.1 and (ii) the lesser of (a) the amount of all
non-cash adjustments with respect to impairments of goodwill that reduced
Consolidated Net Worth and (b) $50,000,000.

 

“Maturity Date” means (a) December 11, 2018 or (b) such earlier date upon which
the Loans and other Obligations become due in accordance with the terms hereof.

 

“Minimum Currency Threshold” means (i) in the case of Revolving Loans
denominated in Dollars, $2,000,000 or a higher integral multiple of $1,000,000,
(ii) in the case of Revolving Loans denominated in Euros, EUR2,000,000 or a
higher integral multiple of EUR1,000,000, (iii) in the case of Revolving Loans
denominated in Canadian Dollars, CA $2,000,000 or a higher integral multiple of
CA $1,000,000 and (iv) in the case of Revolving Loans denominated in Sterling,
£2,000,000 or a higher integral multiple of £1,000,000.

 

“Modification” means, with respect to any Letter of Credit, any amendment to
such Letter of Credit to amend or otherwise modify such Letter of Credit
(including any extension of the expiry date therefor or increase in the amount
thereof). The term “Modify” has a correlative meaning.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“OFAC” is defined in Section 5.20.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or

 

 19 

 

  

organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, registration, recording or enforcement of, or otherwise with respect
to, this Agreement or any other Loan Document.

 

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.7(d).

 

“Participant Register” has the meaning set forth in Section 10.7(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means any Acquisition other than the Proposed
Acquisition that meets each of the following requirements: (i) the Person to be
acquired is in, or the assets to be acquired are for use in, the same or similar
line of business as the Company or a line of business that is complementary
thereto, (ii) in the case of the Acquisition of a Person, such Acquisition has
been approved by the board of directors or similar governing body and, if
applicable, the shareholders of the Person to be acquired, (iii) the Company is
and will be in pro forma compliance with each of the financial covenants
contained in Section 7.11(a) and (b) before and after giving effect to such
Acquisition, (iv) no Default shall exist at the time of, or shall result from,
such Acquisition, (v) both before and after giving effect to such Acquisition on
a pro forma basis, the Leverage Ratio shall not be greater than 3.25 to 1.0 (or,
if the Company has made the election contemplated by Section 7.11(c) with
respect to a Material Acquisition, 3.50 to 1.0), and (vi) the Company shall have
delivered to the Administrative Agent at least five Business Days prior to the
consummation of such Acquisition a pro forma Compliance Certificate for the
fiscal

 

 20 

 

  

quarter most recently ended (calculated as if such Acquisition had occurred on
the first day of the period of four consecutive fiscal quarters ending on the
last day of such fiscal quarter).

 

“Permitted Investments” means (a) direct obligations of, or obligations fully
guaranteed by, the United States or any agency thereof; (b) direct obligations
of, or obligations fully guaranteed by, any State, territory or possession of
the United States (including the District of Columbia) or any agency thereof
which have a short-term rating of at least SP-1 by S&P (as defined below) or
MIG-1 by Moody’s (as defined below) or a long-term rating of at least A by S&P
or A1 by Moody’s (or, in each case, the equivalent thereof by another Rating
Agency (as defined below)); (c) commercial paper issued by corporations or
financial institutions which have the highest short-term or long-term rating, as
applicable, of at least one Rating Agency and at least the second highest
short-term or long-term rating, as applicable, of another Rating Agency; (d)
unsecured promissory notes (other than commercial paper) issued by corporations
or financial institutions which have a short-term debt rating of at least A-1
from S&P and P-1 from Moody’s (or the equivalent thereof by another Rating
Agency) and a long-term debt rating of at least A from S&P and A-1 from Moody’s
(or the equivalent thereof by another Rating Agency); (e) time deposits with,
and certificates of deposit, acceptances and similar instruments issued by, (i)
any Lender or (ii) any office of any bank or trust company whose certificates of
deposit are rated in one of the two highest grades by at least one Rating
Agency; (f) repurchase agreements entered into with a bank or trust company
described in clause (e) (or with securities broker-dealers of nationally
recognized standing) with respect to obligations described in clause (a); (g)
obligations of United States or foreign commercial banks having a minimum
short-term debt rating of F1 from Fitch; (h) shares of open-ended investment
companies registered under the Investment Company Act of 1940; provided that
each such investment company complies with Rule 2a-7 of the Securities Exchange
Act of 1934, maintains a constant net asset value, offers daily liquidity and
has a weighted average maturity of not more than 90 days; and (i) auction rate
securities held by the Company as of the Effective Time with an aggregate par
value of not greater than $25,000,000. For purposes of the foregoing, “Rating
Agency” means S&P, Moody’s, Fitch or any other nationally-recognized credit
rating agency; “Fitch” means Fitch, Inc., doing business as Fitch Ratings;
“Moody’s” means Moody’s Investors Service, Inc.; and “S&P” means Standard &
Poor’s Rating Services.

 

“Permitted Joint Venture” means an Investment in a Joint Venture (a) that is not
a Loan Party and does not own equity securities in a Loan Party, and (b) in
respect of which all Indebtedness, if any, assumed by any Loan Party in respect
thereof can be quantified.

 

“Permitted Stock Repurchases” means repurchases or redemptions by the Company of
its capital stock for fair and reasonable consideration; so long as, (i) both
before and after giving effect to the applicable repurchase, the Leverage Ratio
is less than 2.75 to 1:00 (or, if the Company has made the election contemplated
by Section 7.11(e) with respect to a Material Acquisition, 3.00 to 1.0) and (ii)
no Default exists.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

 21 

 

  

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning set forth in Section 6.2.

 

“Proposed Acquisition” means a proposed Acquisition disclosed to the
Administrative Agent in writing prior to the Effective Time and referred to as
the “Lightning Transaction.”

 

“Register” has the meaning set forth in Section 10.7(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.2, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party and, solely
for purposes of the delivery of incumbency certificates pursuant to Section 4.1,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the

 

 22 

 

  

Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other equity interest or of any option, warrant or
other right to acquire any such capital stock or other equity interest.

 

“Restricted Person” is defined in Section 5.20.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurodollar Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Rate Loan
denominated in an Alternative Currency pursuant to Section 2.2, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.1.

 

“Revolving Loan” has the meaning specified in Section 2.1.

 

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.2(a), shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Company.

 

“Rosenberg Family” means the lineal descendants of Morris Rosenberg, their
respective spouses, any trust for the benefit of the foregoing and any other
Person more than 50% of the equity of which is owned by any of the foregoing.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

 23 

 

  

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“SPC” has the meaning specified in Section 10.7(h).

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided, further that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Subsidiary Guarantors” means, collectively, each Subsidiary identified on Annex
A as of the Effective Time and all Subsidiaries of the Company that have
executed a counterpart of the Subsidiary Guaranty, it being understood that each
Subsidiary that has been released as a Subsidiary Guarantor pursuant to Section
9.10 shall cease to be a Subsidiary Guarantor upon the effectiveness of such
release.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit F.

 

“Surety Bond” means, with respect to any Person, a bid bond, performance bond,
payment bond, maintenance bond, license bond, permit bond or similar bond issued
on behalf of such Person by a bonding company or other surety.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor

 

 24 

 

  

transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in subsection (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.4.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.4.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.4(a).

 

“Swing Line Loan Notice” means a notice of (a) a Swing Line Borrowing, (b) a
conversion of Swing Line Loans from one Type to the other or (c) a continuation
of Swing Line Loans, pursuant to Section 2.4(b), which shall be substantially in
the form of Exhibit B or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approve by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

 25 

 

  

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, (a) with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan and (b) with respect to a Swing Line Loan, its
character as a Base Rate Loan or an IBOR Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.3(c)(i).

 

1.2          Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          (i)           The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)          Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(iii)         The term “including” is by way of example and not limitation.

 

(iv)         The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

 26 

 

  

(c)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(e)          Except to the extent otherwise specified, references herein to
“fiscal quarter” and “fiscal year” mean such fiscal periods of the Company.

 

1.3          Accounting Terms.

 

(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b)          If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Company or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.4          Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.5          References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.6          Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

 27 

 

  

1.7          Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided that with respect to any Letter of Credit that, by its terms or the
terms of any Letter of Credit Application or any document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.8          Exchange Rates; Currency Equivalents. (i) The Administrative Agent
or the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable.

 

(ii)          Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurodollar Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurodollar Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

 

1.9          Change of Currency. (i) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

 

(ii)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

 28 

 

  

(iii)         Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

ARTICLE II

 

The COMMITMENTS and Credit Extensions

 

2.1          Revolving Loans.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies from time to time on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided
that after giving effect to any Revolving Borrowing, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed the amount of such Lender’s Commitment, (iii) the aggregate
Outstanding Amount of all Revolving Loans made to the Designated Borrowers shall
not exceed the Designated Borrower Sublimit, and (iv) the aggregate Outstanding
Amount of all Revolving Loans denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Company
may borrow under this Section 2.1, prepay under Section 2.5, and reborrow under
this Section 2.1. Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

2.2          Procedure for Borrowing, Conversion and Continuation of Revolving
Loans.

 

(a)           Each Revolving Borrowing, each conversion of Revolving Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone, or (B) a Revolving Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Revolving Loan Notice. Each such Revolving Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any borrowing of, conversion of or
to or continuation of Eurodollar Rate Loans denominated in Dollars, (ii) four
Business Days prior to the requested date of any Borrowing or continuation of
Eurodollar Rate Loans denominated in Alternative Currencies and (iii) on the
requested date of any borrowing of Base Rate Loans. Each borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount equal to the Minimum Currency Threshold. Except as provided in Sections
2.3(c) and 2.4(c), each borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a higher integral multiple of $100,000.
Each Revolving Loan Notice shall specify (i) whether the Company is requesting a
Revolving Borrowing, a conversion of Revolving Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the

 

 29 

 

  

principal amount of Revolving Loans to be borrowed, converted or continued, (iv)
the Type of Revolving Loans to be borrowed or to which existing Revolving Loans
are to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) the currency of the Revolving Loans to be borrowed, and
(vii) if applicable, the Designated Borrower. If the Company fails to specify a
currency in a Revolving Loan Notice requesting a Borrowing, then the Revolving
Loans so requested shall be made in Dollars. If the Company fails to specify a
Type of Revolving Loan in a Revolving Loan Notice or if the Company fails to
give a timely notice requesting a conversion or continuation, then the
applicable Revolving Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Revolving Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurodollar Rate Loans in such Alternative Currency
with an Interest Period of one month. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Company
requests a borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Revolving Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. No Revolving
Loan may be converted into or continued as a Revolving Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Loan and reborrowed in the desired currency.

 

(b)          Following receipt of a Revolving Loan Notice, the Administrative
Agent shall promptly notify each Lender of the applicable Borrower, the Type of
the applicable Revolving Loan, the applicable Interest Period (if applicable)
and the amount and currency of its Applicable Percentage of the applicable
Revolving Loans and if no timely notice of a continuation is provided by the
Company, the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Revolving Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection. In the case of a Revolving Borrowing, each Lender shall
make the amount of its Revolving Loan available to the Administrative Agent in
Same Day Funds at the Administrative Agent’s Office for the applicable currency
not later than 1:00 p.m., in the case of any Revolving Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Revolving Loan in an Alternative Currency, in each case
on the Business Day specified in the applicable Revolving Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.2 (and, if such
Borrowing is the initial Credit Extension, Section 4.1), the Administrative
Agent shall make all funds so received available to the Company or the other
applicable Borrower in like funds as received by the Administrative Agent by
crediting the account of the Company or such Borrower, as applicable, on the
books of Bank of America with the amount of such funds in accordance with
instructions provided by the Company or such Borrower, as applicable, to (and
reasonably acceptable to) the Administrative Agent.

 

(c)          During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Eurodollar
Rate Loans denominated in an Alternative Currency be redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.

 

 30 

 

  

(d)          The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. Each determination of an
applicable Eurodollar Rate by the Administrative Agent shall be conclusive in
the absence of manifest error. At any time that Base Rate Loans are outstanding,
the Administrative Agent shall notify the Company and the Lenders of any change
in Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e)          After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than 10 Interest Periods in
effect with respect to Revolving Loans.

 

2.3          Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.3, (1) from time to time on any Business Day during the
Availability Period, to issue standby letters of credit denominated in Dollars
or in one or more Alternative Currencies (together with the Existing Letters of
Credit, each a “Letter of Credit”) for the account of the Company, and to Modify
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drafts under the Letters of Credit; and (B) the Lenders
severally agree to participate in Letters of Credit issued for the account of
the Company; provided that the L/C Issuer shall not be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in, any Letter of Credit (or, if applicable, the
relevant Modification thereof) if as of the date of such L/C Credit Extension,
(x) the Total Outstandings would exceed the Aggregate Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans would exceed the amount of such Lender’s Commitment or (z) the
Outstanding Amount of all L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving and, accordingly, the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Effective Time shall
be subject to and governed by the terms and conditions hereof.

 

(ii)          The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect

 

 31 

 

  

to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect at
the Effective Time, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable at the Effective Time and which the L/C
Issuer in good faith deems material to it;

 

(B)         subject to Section 2.3(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;

 

(C)         the expiry date of such requested Letter of Credit would occur more
than one year after the scheduled Maturity Date, unless all Lenders have
approved such expiry date;

 

(D)         the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;

 

(E)          such Letter of Credit is in an initial amount less than the Dollar
Equivalent of $250,000 or is to be denominated in a currency other than Dollars
or an Alternative Currency;

 

(F)          the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

 

(G)          any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company as
provided in Section 2.16 or such Lender (or both) to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section
2.17(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(H)         such Letter of Credit is not payable at sight.

 

(iii)         The L/C Issuer shall be under no obligation to Modify any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its Modified form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed Modification
to such Letter of Credit.

 

(b)          Procedures for Issuance and Modification of Letters of Credit;
Auto-Extension of Letters of Credit.

 

(i)           Each Letter of Credit shall be issued or Modified, as the case may
be, upon the request of the Company delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 12:00 noon at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion)

 

 32 

 

  

prior to the proposed issuance date or date of Modification, as the case may be.
In the case of a request for the initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof; (E)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may require. In the case of a request for a Modification of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (1) the Letter of Credit to be
Modified; (2) the proposed date of Modification (which shall be a Business Day);
(3) the nature of the proposed Modification; and (4) such other matters as the
L/C Issuer may require. Additionally, the Company shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or Modification as the
L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)          Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
Modification is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company or the applicable
Subsidiary thereof or enter into the applicable Modification, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

 

(iii)         If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonextension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than one year following the Maturity
Date; provided that the L/C Issuer shall not permit any such extension if (A)
the L/C Issuer has determined that it would have no obligation at such time to
issue such Letter of Credit in its extended form under the terms hereof (by
reason of the provisions of Section 2.3(a)(ii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Nonextension Notice Date (1) from the
Administrative Agent that the Required Lenders have

 

 33 

 

  

elected not to permit such extension or (2) from the Administrative Agent, any
Lender or the Company that one or more of the applicable conditions specified in
Section 4.2 is not then satisfied.

 

(iv)         Promptly after its delivery of any Letter of Credit or any
Modification to a Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the L/C Issuer will also deliver to the Company and
the Administrative Agent a true and complete copy of such Letter of Credit or
Modification.

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the Administrative Agent of its receipt of such notice and the
amount of the requested drawing. In the case of a Letter of Credit denominated
in an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the Company
shall have notified the L/C Issuer promptly following receipt of the notice of
drawing that the Company will reimburse the L/C Issuer in Dollars. In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the L/C Issuer shall notify the Company
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any notice by
the L/C Issuer of a payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
L/C Issuer under a Letter of Credit to be reimbursed in an Alternative Currency
(each such date, an “Honor Notice Date”), the Company shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency. If the Company fails to so reimburse the
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Notice Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the Company shall be deemed to have requested a Revolving Borrowing of
Base Rate Loans in Dollars to be disbursed on the Honor Notice Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.2 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.2 (other than the delivery of a Revolving
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.3(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)          Each Lender (including the Lender acting as L/C Issuer) shall upon
any notice pursuant to Section 2.3(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the

 

 34 

 

  

Administrative Agent, whereupon, subject to the provisions of Section
2.3(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer in Dollars.

 

(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Borrowing of Base Rate Loans because the conditions
set forth in Section 4.2 cannot be satisfied or for any other reason, the
Company shall be deemed to have incurred from the L/C Issuer on the date of the
applicable payment by the L/C Issuer an L/C Borrowing in Dollars in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
(x) prior to the Honor Notice Date, the Base Rate, and (y) thereafter, the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.3(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.3.

 

(iv)         Until each Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.3(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

(v)          Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.3(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.3(c) is subject to the conditions set forth in
Section 4.2 (other than delivery by the Company of a Revolving Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)         If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.3(c) by the time
specified in Section 2.3(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of (x) the Federal Funds Rate
from time to time in effect and (y) a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation. A certificate
of the L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

 

 35 

 

  

(d)          Repayment of Participations.

 

(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.3(c), if the Administrative
Agent receives for the account of the L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.

 

(ii)          If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.3(c)(i) is required to be
returned under any of the circumstances described in Section 10.6 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

 

(e)          Role of L/C Issuer. Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Company’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement, whether before or after any drawing by such
beneficiary or transferee. None of the L/C Issuer, any Agent-Related Person, or
any of the respective correspondents, participants or assignees of the L/C
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.3(f); provided that anything in such
clauses to the contrary notwithstanding, the Company may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Company, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary,

 

 36 

 

  

and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(f)           Obligations Absolute. The obligation of the Company to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)          the existence of any claim, counterclaim, set-off, defense or
other right that the Company may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

 

(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)          any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

 

(vi)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company.

 

The Company shall promptly examine a copy of each Letter of Credit and each
Modification thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

 

 37 

 

  

(g)          Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, in Dollars, a letter of credit fee for each Letter of Credit equal
to the product of (i) the Dollar Equivalent of the daily maximum amount
available to be drawn under such Letter of Credit times (ii)(x) if the
Outstanding Amount of all LC Obligations as of the date of computation is less
than 50% of the LC Sublimit, 1.0% per annum and (y) if the Outstanding Amount of
all LC Obligations as of the date of computation is 50% or more of the LC
Sublimit, the Applicable Rate for Eurodollar Loans in effect on the date of
computation; provided that, upon the request of the Required Lenders while any
Event of Default exists, the rate per annum at which such letter of credit fees
are calculated shall be increased by 2%; and provided, further, that any such
letter of credit fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to Section 2.16
shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to Section
2.17(a)(iv), with the balance of such fees, if any, payable to the L/C Issuer
for its own account. Such letter of credit fees shall be computed in arrears as
of the last day of each fiscal quarter, on the date specified in clause (y) of
the following sentence and from time to time thereafter upon request of the
Administrative Agent.. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each standby Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.

 

(h)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, the Dollar Equivalent of such fronting fees with respect to Letters of
Credit as specified in a separate fee letter between the Company and the L/C
Issuer. In addition, the Company shall pay directly to the L/C Issuer for its
own account the Dollar Equivalent of the customary issuance, presentation,
amendment, extension and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand in Dollars and are nonrefundable.

 

(i)           Applicability of ISP98 and UCP. Unless otherwise expressly agreed
by the L/C Issuer and the Company when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each Existing Letter of Credit that is a commercial letter of credit
and (ii) the rules of the ISP shall apply to each other Letter of Credit.

 

(j)           Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

 

(k)          Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

 38 

 

  

2.4          Swing Line Loans.

 

(a)          The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender may (in its sole and absolute discretion) make a
portion of the credit otherwise available to the Company under the Aggregate
Commitments by making swing line loans in Dollars (each such loan, a “Swing Line
Loan”) to the Company from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving Loans and L/C Obligations of the Lender acting as Swing Line
Lender may exceed the amount of such Lender’s Commitment; provided that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Company shall not use
the proceeds received by it in respect of any new Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may, subject to the agreement of
the Swing Line Lender, borrow under this Section 2.4, prepay under Section 2.5,
and reborrow under this Section 2.4. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

(b)          Borrowing Procedures. Each Swing Line Loan, each conversion of a
Swing Line Loan from one Type to the other, and each continuation of a Swing
Line Loan as an IBOR Rate Loan shall be made upon the Company’s irrevocable
notice to the Swing Line Lender and the Administrative Agent, which may be given
by A) telephone or (B) by a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice. Each such Swing Line Loan
Notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, converted or continued, which shall be an integral
multiple of $500,000, (ii) the Type of Swing Line Loan to be borrowed or which
an existing Swing Line Loan is to be converted or continued, (iii) the requested
borrowing, continuation or conversion date, which shall be a Business Day, and
(iv) if applicable, the duration of the Interest Period with respect thereto.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. If
the Company fails to specify a Type of Swing Line Loan in a Swing Line Loan
Notice or if the Company fails to give a timely notice requesting a conversion
or continuation, then the applicable Swing Line Loan shall be made as, or
converted to, a Base Rate Loan. Any such automatic conversion to a Base Rate
Loan shall be effective as of the last day of the Interest Period then in effect
with respect to the applicable IBOR Rate Loan. If the Company requests a
borrowing of, conversion to, or continuation of IBOR Rate Loans in any such
Swing Line Loan

 

 39 

 

  

Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period ending on the Business Day immediately following
the first day of such Interest Period. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 11:00 a.m. on the date of a proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make the requested
Swing Line Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.4(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender may (in its sole and absolute
discretion), not later than 12:00 noon on the borrowing date specified in the
applicable Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Company at its office by crediting the account of the Company
on the books of the Swing Line Lender in Same Day Funds.

 

(c)          Refinancing of Swing Line Loans.

 

(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Revolving Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.2,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.2. The Swing
Line Lender shall furnish the Company with a copy of the applicable Revolving
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Revolving Loan Notice available to the Administrative
Agent in Same Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office for Dollar-denominated
payments not later than 10:00 a.m. on the day specified in such Revolving Loan
Notice, whereupon, subject to Section 2.4(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Revolving Loan that is a Base
Rate Loan to the Company in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.

 

(ii)          If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Borrowing, in accordance with Section 2.4(c)(i), the request for
Base Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.4(c)(i) shall be deemed payment in respect of such participation.

 

(iii)         If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.4(c) by the time
specified in Section 2.4(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment

 

 40 

 

  

is required to the date on which such payment is immediately available to the
Swing Line Lender at a rate per annum equal to the greater of (x) the Federal
Funds Rate from time to time in effect and (y) a rate determined by the Swing
Line Lender in accordance with banking industry rules on interbank compensation.
A certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

(iv)         Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.4(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.4(c) is subject to
the conditions set forth in Section 4.2. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

 

(d)          Repayment of Participations.

 

(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

(ii)          If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.6
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender.

 

(e)          Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Loan or risk participation pursuant
to this Section 2.4 to refinance such Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.

 

(f)           Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

 41 

 

  

2.5          Prepayments.

 

(a)           Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(i) such notice must be in a form acceptable to the Administrative Agent and be
received by the Administrative Agent not later than 10:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans
denominated in Dollars, (B) four Business Days prior to any date of prepayment
of Eurodollar Rate Loans denominated in Alternative Currencies, and (C) on the
date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount equal to the Minimum Currency Threshold;
and (iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Revolving Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.4. Subject to Section 2.17, each such prepayment shall be applied
to the Revolving Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

(b)          The Company may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 10:00 a.m. on the date of the prepayment,
and (ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(c)          If the Administrative Agent notifies the Company at any time that
the Total Outstandings at such time exceed an amount equal to 105% of the
Aggregate Commitments then in effect, then, within two Business Days after
receipt of such notice, the Borrowers shall prepay Loans and/or the Company
shall Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Aggregate Commitments then in effect; provided, however,
that, subject to the provisions of Section 2.16(a), the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.5(c) unless after the prepayment in full of the Loans the Total Outstandings
exceed the Aggregate Commitments then in effect. The Administrative Agent may,
at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations and, following
such request, the Company shall, within two Business Days after receipt of such
request, Cash Collateralize the L/C Obligations in the amount so requested.

 

(d)          If the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all Loans denominated in Alternative Currencies at
such time exceeds an amount

 

 42 

 

  

equal to 105% of the Alternative Currency Sublimit then in effect, then, within
two Business Days after receipt of such notice, the Borrowers shall prepay Loans
in an aggregate amount sufficient to reduce such Outstanding Amount as of such
date of payment to an amount not to exceed 100% of the Alternative Currency
Sublimit then in effect.

 

2.6          Termination or Reduction of Commitments. The Company may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 10:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Company shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Alternative Currency Sublimit, the Swing Line
Sublimit or the Designated Borrower Sublimit exceeds the amount of the Aggregate
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. Other than pursuant to the immediately preceding sentence, the amount of
any such Aggregate Commitment reduction shall not be applied to the Alternative
Currency Sublimit, the Letter of Credit Sublimit or the Designated Borrower
Sublimit unless otherwise specified by the Company. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage. All commitment fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

2.7          Repayment of Loans.

 

(a)           Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Revolving Loans made to such Borrower outstanding
on such date.

 

(b)           The Company shall repay each Swing Line Loan on the earlier of (i)
one Business Day after demand by the Swing Line Lender and (ii) the Maturity
Date.

 

2.8          Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
(including each applicable Swing Line Loan) shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate and (iii) each
IBOR Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the IBOR Rate
plus the Applicable Rate; provided that if the Swing Line Lender is deemed to
have requested that each Lender fund its risk participation in any Swing Line
Loan pursuant to Section 2.4(c)(ii), then commencing on the date of such deemed
request, such Swing Line Loan shall bear interest at the Base Rate plus the
Applicable Rate.

 

 43 

 

  

(b)          If any amount payable by any Borrower under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.9          Fees.

 

In addition to certain fees described in subsections (g) and (h) of Section 2.3:

 

(a)           Non-Use Fee.   The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
non-use fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments (as reduced in accordance with Section
2.6, increased in accordance with Section 2.14 or adjusted in accordance with
Section 2.17) exceed the sum of (i) the Outstanding Amount of Revolving Loans
and (ii) the Outstanding Amount of L/C Obligations. The non-use fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the first Business Day of each January, April,
July and October, commencing on January 3, 2011, and on the Maturity Date. The
non-use fee shall be calculated quarterly in arrears, and (i) if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect and (ii) if there is
an increase or a reduction in the Aggregate Commitments in accordance with
Section 2.6, the actual daily amount shall be computed and multiplied by the
Aggregate Commitments separately for each period during such quarter that the
Aggregate Commitments were available.

 

(b)          Other Fees. (i) The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in Dollars in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)          The Company shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

 44 

 

  

2.10        Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360 day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365 day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.

 

2.11        Evidence of Debt.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

 

(b)          In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12        Payments Generally.

 

(a)           All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 12:00 noon on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable

 

 45 

 

  

Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 12:00 p.m., in the case of payments in Dollars, or (ii) after
the Applicable Time specified by the Administrative Agent in the case of
payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

 

(b)          If any payment to be made by any Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

(c)          Unless any Borrower or any Lender has notified the Administrative
Agent prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that such Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that
such Borrower or such Lender, as the case may be, has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:

 

(i)           if any Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from the date such amount
was made available by the Administrative Agent to such Lender to the date such
amount is repaid to the Administrative Agent in Same Day Funds, at the greater
of (x) the Federal Funds Rate from time to time in effect and (y) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation; and

 

(ii)          if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to a Borrower to the date
such amount is recovered by the Administrative Agent (the “Compensation Period”)
at a rate per annum equal to the greater of (x) the Federal Funds Rate from time
to time in effect and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Revolving Loan included in the applicable Borrowing. If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the
applicable Borrower, and such Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall

 

 46 

 

  

be deemed to relieve any Lender from its obligation to fulfill its Commitment or
to prejudice any rights which the Administrative Agent or any Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (c) shall be conclusive, absent manifest
error.

 

(d)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender to any Borrower as provided in the foregoing
provisions of this Article II, and such funds are not made available to such
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(e)          The obligations of the Lenders hereunder to make Revolving Loans
and to fund participations in Letters of Credit and Swing Line Loans are several
and not joint. The failure of any Lender to make any Revolving Loan or to fund
any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Loan or purchase its participation.

 

(f)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13        Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Revolving Loans made by it, or
the participations in L/C Obligations or in Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Revolving Loans made by them and/or such subparticipations
in the participations in L/C Obligations or Swing Line Loans held by them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such Revolving Loans or such participations, as
the case may be, pro rata with each of them; provided that (x) if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.6 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon and (y) the
provisions of this Section shall not be construed to apply to (I) any payment
made by or on behalf of any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (II) the application of Cash Collateral
provided for in Section 2.16, or (III) any payment obtained by a Lender as

 

 47 

 

  

consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to a Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply). Each
Loan Party agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 10.9) with
respect to such participation as fully as if such Lender were the direct
creditor of such Loan Party in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.

 

2.14        Increase in Commitments.

 

(a)          The Company may, from time to time, by means of a letter delivered
to the Administrative Agent substantially in the form of Exhibit K, request that
the Aggregate Commitments be increased; provided that (i) any such increase in
the Aggregate Commitments shall be in the amount of $25,000,000 or a higher
integral multiple of $5,000,000 and (ii) the aggregate amount of all such
increases shall not exceed $200,000,000.

 

(b)          Any increase in the Aggregate Commitments may be effected by (i)
increasing the Commitment of one or more Lenders that have agreed to such
increase and/or (ii) subject to clause (c), adding one or more commercial banks
or other Persons as a party hereto (each an “Additional Lender”) with a
Commitment in an amount agreed to by any such Additional Lender.

 

(c)          Any increase in the Aggregate Commitments pursuant to this Section
2.14 shall be effective three Business Days (or such other period agreed to by
the Administrative Agent, the Company and, as applicable, each Lender that has
agreed to increase its Commitment and each Additional Lender) after the later to
occur of (i) the date on which the Company has delivered to the Administrative
Agent a certified copy of resolutions of its board of directors, in form and
substance reasonably acceptable to the Administrative Agent, authorizing such
increase and (ii) the Administrative Agent has received and accepted the
applicable increase letter in the form of Annex 1 to Exhibit K (in the case of
an increase in the Commitment of an existing Lender) or assumption letter in the
form of Annex 2 to Exhibit K (in the case of the addition of an Additional
Lender).

 

(d)          No Additional Lender shall be added as a party hereto without the
written consent of the Administrative Agent, the L/C Issuer and the Swing Line
Lender (which consents shall not be unreasonably withheld or delayed), and no
increase in the Aggregate Commitments may be effected pursuant to clause (b)
above if a Default exists.

 

(e)          The Administrative Agent shall promptly notify the Company and the
Lenders of any increase in the amount of the Aggregate Commitments pursuant to
this Section 2.14 and of

 

 48 

 

  

the Commitment and Applicable Percentage of each Lender after giving effect
thereto. The Company acknowledges that, in order to maintain Revolving Loans in
accordance with each Lender’s Applicable Percentage, a reallocation of the
Commitments as a result of a non-pro-rata increase in the Aggregate Commitments
may require prepayment or conversion of all or portions of certain Revolving
Loans on the date of such increase (and any such prepayment or conversion shall
be without premium or penalty but subject to the provisions of Section 3.4).

 

(f)           This Section shall supersede any provision in Section 10.1 to the
contrary.

 

2.15        Designated Borrowers. (a) The Company may at any time, upon not less
than 15 Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any Subsidiary of the Company (an “Applicant Borrower”)
as a Designated Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit G (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein, the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or any
Lender in their sole discretion, and Notes signed by such new Borrowers to the
extent any Lenders so require. If the Administrative Agent and each of the
Lenders agree that an Applicant Borrower shall be entitled to receive Loans
hereunder, then promptly following receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send a notice in substantially the form of
Exhibit H (a “Designated Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Revolving Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.

 

(b)          The Obligations of the Company and each Designated Borrower that is
a Domestic Subsidiary shall be joint and several in nature. The Obligations of
all Designated Borrowers that are Foreign Subsidiaries shall be several in
nature.

 

(c)          Each Subsidiary of the Company that becomes a “Designated Borrower”
pursuant to this Section 2.15 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein.

 

 49 

 

  

Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

 

(d)          The Company may from time to time, upon not less than 15 Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

 

2.16        Cash Collateral.

 

(a)          Certain Credit Support Events. Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Maturity Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
immediately upon written notice from the Administrative Agent Cash Collateralize
the then Outstanding Amount of all L/C Obligations. In addition, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Company shall Cash Collateralize the L/C Obligations in an amount
equal to the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the Company shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). The Administrative Agent may, at
any time and from time to time after the initial deposit of Cash Collateral,
request that additional Cash Collateral be provided in order to protect against
the results of exchange rate fluctuations and, following such request, the
Company shall, within two Business Days after receipt of such request, Cash
Collateralize the L/C Obligations in the amount so requested.

 

(b)          Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Company,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.16(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Company or the relevant Defaulting Lender will,
promptly upon demand by the

 

 50 

 

  

Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.5, 2.17 or 8.2 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.7(b)) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.16 may be
otherwise applied to any other obligations owing hereunder), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations,
although no such Person is under any obligation whatsoever to do so.

 

2.17        Defaulting Lenders. (a)          Adjustments. Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

 

(i)           Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.1.

 

(ii)          Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.9), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined

 

 51 

 

  

by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Company, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to any
applicable Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)         Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any non-use fee pursuant to Section 2.9(a) for any period during which
that Lender is a Defaulting Lender (and the Company shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.3(g).

 

(iv)         Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.3 and 2.4, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Loans of that Lender.

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swing Line Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash

 

 52 

 

  

Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)          Notice of Determination of Defaulting Lender. Upon any
determination by the Administrative Agent that any Lender constitutes a
Defaulting Lender, the Administrative Agent shall promptly provide the Company
with notice of such determination; provided, that any failure to so notify the
Company of such determination shall not have any effect on the status of such
Lender as a Defaulted Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1          Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes. (i) Any and all payments by or on account of any obligation of the
respective Borrowers hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require any
Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by such
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)          If any Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower shall be increased as necessary
so that after any such required withholding or the making of all such required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received hereunder and
under each other Loan Document had no such withholding or deduction been made.

 

 53 

 

  

(iii)         If any Borrower or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any such required withholding or the making
of all such required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
hereunder and under each other Loan Document had no such withholding or
deduction been made.

 

(b)          Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)          Tax Indemnifications. (i) Without limiting the provisions of
subsection (a) or (b) above, each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by such Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, on or
with respect to any payment by or on account of any obligation of such Borrower
hereunder or under any other Loan Document, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to a
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(ii)          Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify each Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for such Borrower or the
Administrative Agent) incurred by or asserted against such Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as

 

 54 

 

  

the case may be, to such Borrower or the Administrative Agent pursuant to
subsection (e). Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

 

(d)          Evidence of Payments. Upon request by a Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.1, such Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

 

(e)          Status of Lenders; Tax Documentation. (i) Each Lender shall deliver
to the Company and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Company or the
Administrative Agent (and from time to time thereafter upon the request of the
Company on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit such payments to be made without or at a reduced rate of
withholding, and as will permit the Company or the Administrative Agent, as the
case may be, to determine (A) whether or not payments made by the respective
Borrowers hereunder or under any other Loan Document are subject to Taxes, (B)
if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
respective Borrowers pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions.

 

(ii)          Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States:

 

(A)         any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Company on behalf of such Borrower or the
Administrative Agent as will permit such payments to be made without or at a
reduced rate of withholding, and as will enable such Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

 

(B)         each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments

 

 55 

 

  

hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

a.           executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

b.           executed originals of Internal Revenue Service Form W-8ECI,

 

c.            executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

d.            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of such Borrower within the meaning of section 881(c)(3)(B) of the Code, (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
or (D) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected and (y) executed originals
of Internal Revenue Service Form W-8BEN,

 

e.            if a payment made to a Foreign Lender under any Loan Document
would be subject to any withholding Taxes as a result of such Foreign Lender’s
failure to comply with the requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Foreign
Lender has or has not complied with such Foreign Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment in
respect of FATCA, or

 

f.            executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

 

(iii)         Each Lender shall promptly (A) notify the Company and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender
(exercised in good faith), and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that any Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 

 56 

 

 

(iv)        Each of the Borrowers shall promptly deliver (to the extent such
Borrower is legally entitled to do so) to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the date hereof (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

 

(f)          Treatment of Certain Refunds.   Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency (which conversion, if any,
shall be effected by the Administrative Agent in accordance with its normal
banking procedures) incurred by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Borrower, upon the request of the Administrative Agent, such Lender or
the L/C Issuer, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to any Borrower or any other Person.

 

3.2         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans (whether denominated in Dollars or an Alternative
Currency) or, in the case of the Swing Line Lender, IBOR Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate or, in the
case of the Swing Line Lender, the IBOR Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans in the affected currency or currencies or, in
the case of Eurodollar Rate Loans or IBOR Rate Loans in Dollars, to convert Base
Rate Loans to Eurodollar Rate Loans, shall be suspended until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt

 

 57 

 

 

of such notice, the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurodollar Rate Loans or IBOR Rate
Loans, as applicable, of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans or IBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or IBOR Rate Loans. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

 

3.3         Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan (whether denominated in
Dollars or an Alternative Currency), or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. If the Swing Line Lender determines that for any reason
adequate and reasonable means do not exist for determining the IBOR Rate for any
requested Interest Period with respect to a proposed IBOR Rate Loan, or that the
IBOR Rate for any requested Interest Period with respect to a proposed IBOR Rate
Loan does not adequately and fairly reflect the cost to the Swing Line Lender of
funding such Loan, the Administrative Agent will promptly so notify the Company.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans in the affected currency or currencies or the Swing Line Lender to make or
maintain IBOR Rate Loans, as the case may be, shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders or the Swing
Line Lender, as applicable) revokes such notice. Upon receipt of such notice,
the Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans in the affected currency or currencies or
IBOR Rate Loans or, failing that, will be deemed to have converted such request
into a request for a Revolving Borrowing or a Swing Line Borrowing of Base Rate
Loans in the amount specified therein.

 

3.4         Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)         Increased Costs Generally.   If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement, other than as set forth below) or
the L/C Issuer;

 

(ii)         subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan or IBOR Rate
Loan made by it, or change the basis of taxation of

 

 58 

 

 

payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.1 or any Excluded Tax
payable by such Lender or the L/C Issuer);

 

(iii)        result in the failure to represent the cost to any Lender of
complying with the requirements of the Bank of England and/or the Financial
Services Authority or the European Central Bank in relation to its making,
funding or maintaining Eurodollar Rate Loans; or

 

(iv)        impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans or IBOR Rate Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan or IBOR Rate Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)         (b)          Capital Requirements.   If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

 

(c)         Certificates for Reimbursement.   A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error. The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof. Notwithstanding the foregoing, no Lender nor the L/C
Issuer shall deliver a certificate requesting compensation under subsection (a)
or (b) of this Section unless such Lender or the L/C Issuer is

 

 59 

 

 

requesting compensation from similarly situated customers of such Lender or the
L/C Issuer under agreements having provisions similar to such subsections (a) or
(b), as applicable.

 

(d)         Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)         Additional Reserve Requirements.  The Company shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurodollar funds or deposits (currently known
as “Eurodollar liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender and, in the case of the Swing Line Lender,
the actual costs of such reserves allocated to the applicable IBOR Rate Loan by
such Lender (in each case as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurodollar
Rate Loans or, in the case of the Swing Line Lender, IBOR Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice.

 

3.5         Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)         any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)         any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;

 

 60 

 

 

(c)         any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)         any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.5, each Lender shall be
deemed to have funded each Eurodollar Rate Loan or IBOR Rate Loan, as
applicable, made by it at the Eurodollar Rate or IBOR Rate, as applicable, for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan or IBOR Rate Loan, as applicable, was
in fact so funded.

 

3.6         Mitigation Obligation; Replacement of Lenders.

 

(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.4, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.1, or if
any Lender gives a notice pursuant to Section 3.2, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.1 or 3.4, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 3.2, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Company hereby agrees to
pay (or to cause the applicable Designated Borrower to pay) all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.

 

(b)         Replacement of Lenders.  If any Lender requests compensation under
Section 3.4, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, the Company may replace such Lender in accordance with Section
10.13.

 

 61 

 

 

3.7         Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO Credit Extensions

 

4.1         Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

 

(a)         The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the date on which the Effective Time occurs (or,
in the case of certificates of governmental officials, a recent date before the
Effective Time) and each in form and substance satisfactory to the
Administrative Agent and its legal counsel:

 

(i)          executed counterparts of this Agreement and the Subsidiary Guaranty
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company;

 

(ii)         a Note executed by the Company in favor of each Lender requesting a
Note;

 

(iii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers or secretaries of
each Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
an officer in connection with this Agreement and the other Loan Documents to
which such Loan Party is a party;

 

(iv)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing and, if applicable, in good standing in the jurisdiction of its
organization or formation;

 

(v)         opinions of (x) Jones Day, counsel to the Loan Parties, and (y)
Sarah McConnell, Esq., Senior Vice President, General Counsel and Secretary of
the Company, substantially in the form of Exhibits I and J, respectively;

 

(vi)        a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

 

(vii)       a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.2(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has

 

 62 

 

 

had or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

(viii)      a Compliance Certificate as of October 31, 2010, demonstrating
compliance with the financial covenants as of such date; and

 

(ix)        such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or the
Required Lenders reasonably may require.

 

(b)         Any fees required to be paid at or before the Effective Time shall
have been paid.

 

(c)         Unless waived by the Administrative Agent, the Company shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced prior
to the Effective Time, plus such additional amounts of Attorney Costs as shall
constitute the Administrative Agent’s reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

 

(d)         All obligations of the Company under the Existing Credit Agreement
shall have been, or shall concurrently be, paid in full.

 

4.2         Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than (i) a Revolving Loan
Notice requesting only a conversion of Revolving Loans to the other Type or a
continuation of Eurodollar Rate Loans or (ii) a Swing Line Notice requesting
only a conversion of Swing Line Loans to the other Type or a continuation of
Swing Line Loans) is subject to the following conditions precedent:

 

(a)         The representations and warranties of each Loan Party contained in
Article V, each other Loan Document and each other document furnished at any
time under or in connection herewith or therewith shall be true and correct in
all material respects on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

(b)         No Default shall exist or would result from such proposed Credit
Extension.

 

(c)         If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.15 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.

 

(d)         In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

 

 63 

 

 

(e)         The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than (i) a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type or a
continuation of Eurodollar Rate Loans or (ii) a Swing Line Notice requesting
only a conversion of Swing Line Loans to the other Type or a continuation of
Swing Line Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.2(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Administrative Agent and the Lenders
that:

 

5.1         Existence, Qualification and Power; Compliance with Laws.   Each
Loan Party (a) is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its material assets and carry on its business
substantially as now conducted and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

5.2         Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary organizational action, and do
not and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, (i) any material Contractual Obligation to which
such Person is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.3         Third Party Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of any Loan Document to which it is a party.

 

5.4         Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may

 

 64 

 

 

be limited by applicable Debtor Relief Laws and by general equitable principles
regardless of whether considered in a proceeding in equity or at law.

 

5.5         Litigation.  There is no action, suit, investigation or proceeding
pending or, to the best of the Company’s knowledge, threatened in any court or
before any arbitrator or governmental authority that: (a) relates to the
legality, validity or enforceability of any provision of any Loan Document or
any of the transactions contemplated thereby (including the Proposed
Acquisition), the rights or remedies of the Administrative Agent or any Lender
thereunder, the legality or propriety of any action taken or proposed to be
taken by the Administrative Agent or any Lender in connection therewith, or the
power or authority of any Loan Party to perform its obligations thereunder, or
(b) is reasonably likely to be adversely determined and, if adversely
determined, would reasonably be expected to have a material adverse effect on
the ability of any Loan Party to perform its obligations under or in connection
with any Loan Document.

 

5.6         No Default.  Neither the Company nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.7         ERISA Compliance.

 

(a)         Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b)         There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)         Except as could not reasonably be expected to have a Material
Adverse Effect (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Company nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither the Company nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; (v) neither
the Company nor any ERISA Affiliate has engaged in a

 

 65 

 

 

transaction that could be subject to Sections 4069 or 4212(c) of ERISA; and (vi)
as of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date.

 

5.8         Ownership of Property; Liens.  Each of the Company and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Company and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.1.

 

5.9         Taxes.  The Company and its Subsidiaries have filed all Federal and
other material tax returns and reports required to be filed, and have paid all
Federal and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed tax assessment
against the Company or any Subsidiary that would, if made, have a Material
Adverse Effect.

 

5.10       Financial Statements; No Material Adverse Effect.

 

(a)         The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, except as set forth in the
Disclosure Certificate.

 

(b)         The unaudited consolidated financial statements of the Company and
its Subsidiaries dated July 31, 2010 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end
adjustments; and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness, except as set forth in the Disclosure Certificate.

 

 66 

 

 

(c)         Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

5.11       Environmental Compliance.  The Company monitors in the ordinary
course of business the effect of existing Environmental Laws and existing
Environmental Claims on its business, operations and properties and the
business, operations and properties of its Subsidiaries, and as a result thereof
the Company has reasonably concluded that such Environmental Laws and
Environmental Claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.12       Insurance.  The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Subsidiary operates; provided that the Company and its Subsidiaries may maintain
insurance with an insurance company that is an Affiliate of the Company, to the
extent such insurance company is reasonably acceptable to the Administrative
Agent and to the extent such self-insurance is permitted by the jurisdiction
under which the Company or such Subsidiary operates, solely for the purpose of
covering up to $2,000,000 of any applicable insurance claim.

 

5.13       Subsidiaries.  As of the Effective Time, the Company has no
Subsidiaries other than those specifically disclosed in the Disclosure
Certificate and has no equity investments in any other Person other than those
specifically disclosed in the Disclosure Certificate.

 

5.14       Margin Regulations; Investment Company Act.

 

(a)         The Company is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(b)         None of the Company, any Person Controlling the Company, or any
Subsidiary is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

5.15       Full Disclosure.  None of the representations or warranties made by
the Company or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or as of the date such representations
and warranties are deemed made, and none of the statements contained in any
exhibit, written report, written statement or certificate furnished by or on
behalf of the Company or any Subsidiary in connection with the Loan Documents
(including the offering and disclosure materials delivered by or on behalf of
the Company to the Lenders prior to the Effective Time), contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered (it being recognized by the Administrative Agent and the Lenders
that all

 

 67 

 

 

written financial projections with respect to the Company and its Subsidiaries
that have been or may hereafter be delivered to the Administrative Agent and the
Lenders have been or will be prepared in good faith based upon assumptions
believed by the Company to be reasonable as of the date of the applicable
projections).

 

5.16       Compliance with Laws.  Each of the Company and each Subsidiary is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

5.17       Intellectual Property; Licenses, Etc.  The Company and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person. No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Company, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

5.18       Representations as to Foreign Obligors.  Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

 

(a)         Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

(b)         The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Obligor is organized
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any

 

 68 

 

 

such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.

 

(c)         There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.

 

(d)         The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

5.19       Anti-Money Laundering and Anti-Terrorism Finance Laws.  To the extent
applicable, each Loan Party is in compliance, in all material respects, with
anti-money laundering laws and anti-terrorism finance laws including the Bank
Secrecy Act and the Act (the “Anti-Terrorism Laws”).

 

5.20       Sanctions Laws.  No Loan Party and to the knowledge of the Borrowers,
no Affiliate or broker or other agent of any Loan Party acting or benefiting in
any capacity in connection with the Loans or Letters of Credit is any of the
following (a “Restricted Person”): (i) a Person that is listed in the annex to,
or is otherwise subject to the provisions of, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”); (ii)
a Person that is named as a “specially designated national and blocked person”
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control (“OFAC”) at its official website or any replacement
website or other replacement official publication of such list or similarly
named by any similar foreign governmental authority; (iii) an agency of the
government of a country, an organization controlled by a country, or a Person
resident in a country that is subject to a sanctions program identified on the
lists maintained by OFAC; or (iv) a Person that derives more than 10% of its
assets or operating income from investments in or transactions with any such
country, agency, organization or person. Further, none of the proceeds from the
Loans or Letters of Credit shall be used to finance any operations, investments
or activities in, or make any payments to, any such country, agency,
organization or Person subject to OFAC sanctions.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding

 

 69 

 

 

and not Cash Collateralized, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.1, 6.2 and 6.3) cause each applicable
Subsidiary to:

 

6.1         Financial Statements.  Deliver to the Administrative Agent, in form
and detail satisfactory to the Administrative Agent and the Required Lenders:

 

(a)         as soon as available, but in any event within 90 days after the end
of each fiscal year, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and which report shall
state that such financial statements present fairly the financial position of
the Company and its Subsidiaries as of the date and for the period indicated in
conformity with GAAP; and

 

(b)         as soon as available, but in any event within 60 days after the end
of each of the first three fiscal quarters of each fiscal year, a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Company as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to Section
6.2(d), the Company shall not be separately required to furnish such information
under subsection (a) or (b) above, but the foregoing shall not be in derogation
of the obligation of the Company to furnish the information and materials
described in subsection (a) and (b) above at the times specified therein.

 

6.2         Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)         concurrently with the delivery of the financial statements referred
to in Section 6.1(a), (i) a certificate of its independent certified public
accountants certifying such financial statements and (ii) an attestation report
from its independent certified public accountants pursuant to Section 404(b) of
the Sarbanes-Oxley Act of 2002 with respect to any report included in such
financial statements on the Company’s internal control over financial reporting
pursuant to Rule 13a-15 of the Securities Exchange Act of 1934;

 

 70 

 

 

(b)         concurrently with the delivery of the financial statements referred
to in Sections 6.1(a) and (b), a duly completed Compliance Certificate signed by
a Responsible Officer of the Company;

 

(c)         promptly after any request by the Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Subsidiary, or any audit of any of them;

 

(d)         promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and

 

(e)         promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent may from time
to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b), 6.2(a) or
6.2(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto, on the Company’s website on the Internet
at the website address listed on Schedule 10.2; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or a website sponsored by the Administrative
Agent or otherwise); provided that: (x) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Company shall notify (by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

Each Borrower acknowledges that (a) the Administrative Agent and/or the Arranger
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
affiliates or securities)

 

 71 

 

 

(each a “Public Lender”). Each Borrower agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or any of their respective securities for purposes
of United States Federal and state securities laws (provided that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.8); (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor;” and (z) the Administrative Agent and the Arranger shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Company shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

6.3         Notices.

 

Promptly notify the Administrative Agent and each Lender:

 

(a)         of the occurrence of any Default;

 

(b)         of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 

(c)         of the occurrence of any ERISA Event, other than the determination
that any Multiemployer Plan is in endangered or critical status as set forth in
clause (g) of the definition of ERISA Event; and

 

(d)         of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.4         Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; and (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property.

 

 72 

 

 

6.5         Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its and each Loan Party’s legal existence and good
standing under the Laws of the jurisdiction of its organization, except in a
transaction permitted by Section 7.3 or 7.4; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

6.6         Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.7         Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons; provided that the Company and its
Subsidiaries may maintain insurance with an insurance company that is an
Affiliate of the Company, to the extent such insurance company is reasonably
acceptable to the Administrative Agent and to the extent such self-insurance is
permitted by the jurisdiction under which the Company or such Subsidiary
operates, solely for the purpose of covering up to $2,000,000 of any applicable
insurance claim.

 

6.8         Compliance with Laws.  Comply with the requirements of all Laws and
all orders, writs, injunctions and decrees (including ERISA and Environmental
Laws) applicable to it or to its business or property, except in such instances
in which (a) such requirement of Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted;
or (b) the failure to comply therewith could not reasonably be expected to have
a Material Adverse Effect.

 

6.9         Books and Records.  Maintain proper books of record and account, in
which full, true and correct entries sufficient to prepare financial statements
in conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.

 

6.10       Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company; provided that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Company at any
time during normal business hours and without advance notice.

 

 73 

 

 

6.11       Use of Proceeds.  Use the proceeds of the Loans to refinance
indebtedness under the Existing Credit Agreement and for Permitted Acquisitions,
the Proposed Acquisition, working capital, capital expenditures and other
general corporate purposes not in contravention of any Law or of any Loan
Document.

 

6.12       Approvals and Authorizations.  Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents.

 

6.13       Further Assurances.  Take such actions as are necessary, or as the
Administrative Agent (or the Required Lenders acting through the Administrative
Agent) may reasonably request from time to time, to ensure that the obligations
of the Company hereunder and under the other Loan Documents are guaranteed at
all times by Subsidiaries that, together with the Company, collectively (a) own
assets which account for 90% or more of the consolidated assets of the Company
and its Subsidiaries and (b) generate revenues which account for 90% or more of
the consolidated revenues of the Company and its Subsidiaries during the most
recently ended period of 12 consecutive months; provided that, notwithstanding
the forgoing or any provision of any other Loan Document, the Captive Insurance
Company will not be required to become a Guarantor and its assets and revenues
will not be considered when determining the Company’s compliance with this
Section 6.13.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding and not Cash Collateralized, the Company shall not, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.1         Liens.  Create, incur, assume or suffer to exist, any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)         Liens pursuant to any Loan Document;

 

(b)         Liens existing at the Effective Time and listed in the Disclosure
Certificate and any renewals or extensions thereof; provided that the property
covered thereby is not increased and any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.5(b);

 

(c)         Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; provided that no notice of lien has been filed or recorded
under the Code;

 

 74 

 

 

(d)         carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person, which proceedings have the
effect of preventing the forfeiture or sale of the property subject thereto;

 

(e)         pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations and other non-delinquent
obligations of a like nature, in each case incurred in the ordinary course of
business; provided that all such Liens in the aggregate would not (even if
enforced) cause a Material Adverse Effect;

 

(g)         customary Liens securing Surety Bonds;

 

(h)         easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business affecting real property
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;

 

(i)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.1(i) or securing appeal or other surety
bonds related to such judgments;

 

(j)          Liens securing Indebtedness permitted under Section 7.5(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

 

(k)         Liens arising solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company in excess of those set forth by regulations promulgated by
the FRB and (ii) such deposit account is not intended by the Company or any
Subsidiary to provide collateral to the depository institution;

 

(l)          Liens securing Indebtedness permitted by Sections 7.5(k) and (l);
and

 

(m)        other Liens securing obligations in an aggregate amount outstanding
not exceeding $40,000,000 at any time.

 

7.2         Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)         Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

 75 

 

 

(b)         Dispositions of inventory in the ordinary course of business;

 

(c)         Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)         subject to Section 6.12, Dispositions of property by the Company to
any wholly-owned Subsidiary or by any Subsidiary to the Company or to a
wholly-owned Subsidiary;

 

(e)         Dispositions permitted by Section 7.3;

 

(f)          Dispositions of accounts receivable owing to the Company or any
Subsidiary pursuant to any ESPC; provided that the aggregate amount of all such
accounts receivable sold or otherwise disposed of during the term of this
Agreement shall not exceed $200,000,000;

 

(g)         Disposition of all or a portion of the Company’s Security segment,
as such segment is described in the Company’s Annual Report on Form 10-K for
fiscal year 2014, in one or more transactions for fair market value; provided
that at least 75% of the aggregate sales price from such Disposition shall be
paid in cash or readily marketable securities; and

 

(h)         Dispositions not otherwise permitted hereunder which are made for
fair market value; provided that (i) at the time of any such Disposition, no
Default shall exist or result from such Disposition, (ii) at least 75% of the
aggregate sales price from such Disposition shall be paid in cash, and (iii) the
aggregate value of all assets so sold by the Company and its Subsidiaries under
this clause (h) shall not exceed, in any fiscal year, 10% of Consolidated Net
Worth as of the end of the preceding fiscal year.

 

7.3         Fundamental Changes.  Except as otherwise permitted by Section 7.2,
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

 

(a)         any Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person; or (ii) any one or more
other Subsidiaries, provided, that when any wholly-owned Subsidiary is merging
with another Subsidiary, a wholly-owned Subsidiary shall be the continuing or
surviving Person;

 

(b)         any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be the Company or a
wholly-owned Subsidiary; and

 

(c)         to the extent not otherwise permitted by Section 7.2 or this Section
7.3, any Subsidiary that is not a Guarantor may dissolve or liquidate; provided
that the value of assets of such Subsidiary that are transferred to an entity
other than a Loan Party in connection with such

 

 76 

 

 

liquidation or dissolution shall be included for purposes of determining
compliance with Section 7.2(f)(iii).

 

7.4         Investments.  Make any Investments, except:

 

(a)         investments which, when made, constitute Permitted Investments

 

(b)         investments which, when made, constitute Permitted Joint Ventures;
provided that such investments shall only be permitted hereunder if the Dollar
Equivalent of all consideration paid (including any Indebtedness assumed), and
any contractually binding commitment to pay any additional consideration or make
any future capital contributions incurred in connection therewith does not
exceed, together with all other amounts so paid, assumed or incurred, or with
respect to which the Company or any Subsidiary has any commitment, in connection
with all other Permitted Joint Ventures outstanding at such time, $40,000,000;

 

(c)         advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed (i) $1,000,000 at any time
outstanding, for travel, entertainment and analogous ordinary business purposes
and (ii) $10,000,000 at any time outstanding for relocation purposes;

 

(d)         Investments by the Company in any Subsidiary (other than the Captive
Insurance Company) or by any Subsidiary in the Company or another Subsidiary
(other than the Captive Insurance Company);

 

(e)         Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(f)          Guarantees permitted by Section 7.5;

 

(g)         Investments made to consummate Permitted Acquisitions;

 

(h)         Investments that constitute, or that are made to consummate, the
Proposed Acquisition; provided that the Proposed Acquisition shall only be
permitted hereunder so long as (i) the Company is and will be in pro forma
compliance with each of the financial covenants contained in Section 7.11 both
before and after giving effect to such Acquisition, (ii) no Default shall exist
at the time of, or shall result from, such Acquisition, (iii) the Company shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer (x) certifying that all approvals, consents, exemptions, authorizations
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person that are required as a condition to consummation of the
Proposed Acquisition pursuant to the terms of the agreement governing the
Proposed Acquisition or the failure of which to receive, give or make, as
applicable, could reasonably be expected to have a Material Adverse Effect have
been received, given or made, as applicable, and are in full force and effect
and (y) demonstrating pro forma compliance with the financial covenant set forth
in Section 7.11(c) after giving effect to the Proposed Acquisition, (iv) the
Company shall have delivered to the Administrative Agent, for delivery to each
Lender (I) no later than the Effective Time (or, if not delivered at the
Effective Time, two Business Days

 

 77 

 

 

prior to the date of the Proposed Acquisition), a draft of the purchase
agreement or other similar agreement pursuant to which the Proposed Acquisition
is to be consummated, which draft shall be in final form other than immaterial
changes, and (II) no less than three Business Days prior to the date of the
Proposed Acquisition, (1) the most recent audited financial statements of the
target of the acquisition, including a consolidated balance sheet of such
company and its subsidiaries, if applicable, as at the end of the fiscal year
covered thereby, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, (2) with
respect to the most recent fiscal quarter for which such items are available, a
consolidated balance sheet of the target of the acquisition and its
subsidiaries, if applicable, as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the fiscal year
then ended and (3) if requested by the Administrative Agent, a written
reconciliation between the calculation of the financial covenant set forth in
the certificate delivered pursuant to clause (iii) above and the financial
statements delivered pursuant to this clause (iv), (v) the Company shall have
delivered to the Administrative Agent, for delivery to each Lender, on or before
the date of the Proposed Acquisition, a fully executed copy of the purchase
agreement or other similar agreement pursuant to which the Proposed Acquisition
is to be consummated and (vi) the Company shall have delivered to the
Administrative Agent, for delivery to each Lender, on or before the date that is
30 days after the date of the Proposed Acquisition, a certificate of a
Responsible Officer demonstrating pro forma compliance with the financial
covenants set forth in Sections 7.11(a) and (b) after giving effect to the
Proposed Acquisition.

 

(i)          Investments listed in the Disclosure Certificate;

 

(j)          Investments in the Captive Insurance Company in an aggregate amount
not to exceed $75,000,000 at any time;

 

(k)         Investments by the Captive Insurance Company in accounts receivable
of the Company or any Subsidiary; and

 

(l)          other Investments not exceeding $25,000,000 in the aggregate at any
time outstanding.

 

7.5         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)         Indebtedness under the Loan Documents;

 

(b)         Indebtedness outstanding at the Effective Time and listed in the
Disclosure Certificate and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder;

 

(c)         Guarantees of the Company or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Company or any wholly-owned
Subsidiary;

 

 78 

 

  

(d)         obligations (contingent or otherwise) of the Company or any
Subsidiary existing or arising under any Swap Contract; provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(e)         Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.1(j); provided that the aggregate amount
of all such Indebtedness at any one time outstanding shall not exceed a Material
Financial Amount;

 

(f)          Guarantees by the Company or any Subsidiary in respect of
performance bond carriers and customers for payment, in each case in the
ordinary course of business;

 

(g)         unsecured Indebtedness; provided that (i) no Default shall have
occurred and be continuing at the time of the incurrence, assumption or creation
of such Indebtedness, or would result therefrom, (ii) the Company shall be in
pro forma compliance with the Leverage Ratio in Section 7.11(c) both before and
after the incurrence, assumption or creation of such Indebtedness, (iii) the
weighted average life of such Indebtedness shall not be less than the amount of
time between the date of the incurrence, assumption or creation of such
Indebtedness and the date that is 91 days after the Maturity Date and (iv) the
covenants applicable to such Indebtedness shall not in any way be more
restrictive on the Company or any Subsidiary than the covenants set forth herein
and in the other Loan Documents; and provided, further, that the Company agrees
that it shall not, nor shall it permit any Subsidiary to, directly or
indirectly, prepay any such unsecured Indebtedness;

 

(h)         unsecured Indebtedness in an aggregate principal amount not to
exceed at any time outstanding $5,000,000; provided that no Default shall have
occurred and be continuing at the time of the incurrence, assumption or creation
of such Indebtedness, or would result therefrom;

 

(i)          after the consummation of the Proposed Acquisition in accordance
with the terms hereof, Indebtedness arising under the Lightning Letters of
Credit; provided that no maturity date of any Lightning Letter of Credit shall
be extended beyond the maturity date in effect as of the Effective Time, whether
by amendment or otherwise, and no Lightning Letter of Credit shall be amended or
otherwise modified after the Effective Time to increase the amount thereof;

 

(j)          unsecured (i) Indebtedness of the Company or any Subsidiary owed to
the Company or any other Subsidiary, provided that Indebtedness that is owed by
a Loan Party to a Subsidiary that is not a Loan Party shall be subordinated to
the Obligations on terms acceptable to the Administrative Agent and (ii)
Indebtedness of the Company owed to the Captive Insurance Subsidiary;

 

 79 

 

 

(k)         secured Indebtedness (in addition to any secured Indebtedness
described above) incurred to finance ESPCs; provided that (i) the aggregate
outstanding principal amount of all Indebtedness permitted solely by this
clause (k) shall not at any time exceed $50,000,000; and (ii) at the time of the
incurrence, assumption or creation of any such Indebtedness, no Default shall
have occurred and be continuing or would result therefrom; and

 

(l)          to the extent constituting Indebtedness, customary recourse
obligations in respect of any sale or other disposition of receivables pursuant
to Section 7.2(f).

 

7.6         Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

7.7         Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a)         each Subsidiary may make Restricted Payments to the Company and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Company and any Subsidiary and to each other
owner of capital stock or other equity interests of such Subsidiary on a pro
rata basis based on their relative ownership interests; provided that no
Restricted Payment shall be made by a non-wholly-owned Subsidiary which is a
Guarantor at any time a Default exists);

 

(b)         the Company and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;

 

(c)         the Company and each Subsidiary may (i) make Permitted Stock
Repurchases and (ii) purchase, redeem or otherwise acquire shares of its common
stock or other common equity interests or warrants or options to acquire any
such shares with the proceeds received from the substantially concurrent issue
of new shares of its common stock or other common equity interests; and

 

(d)         the Company may declare or pay ordinary cash dividends to its
stockholders.

 

7.8         Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries at the Effective Time or any business substantially
related, complementary or incidental thereto.

 

7.9         Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

 

 80 

 

 

7.10       Restrictions on Subsidiary Dividends and Transfers of Assets.  (i)
Except for Contractual Obligations listed on Schedule 7.10 (and refinancings
thereof), be a party to any Contractual Obligation (other than this Agreement or
any other Loan Document) that limits the ability of any Subsidiary to make
Restricted Payments to the Company or any Guarantor or (ii) except for
Contractual Obligations listed on Schedule 7.10 (and refinancings thereof) and
Contractual Obligations governing any Indebtedness permitted under Section
7.5(e), be a party to any Contractual Obligation (other than this Agreement or
any other Loan Document) that limits the ability of any Subsidiary to transfer
property to the Company or any Guarantor.

 

7.11       Financial Covenants.

 

(a)         Consolidated Net Worth.  Permit Consolidated Net Worth at any time
to be less than the sum of (i) $570,000,000, (ii) an amount equal to 50% of the
Consolidated Net Income earned in each full fiscal quarter ending after the
Effective Time (with no deduction for a net loss in any such fiscal quarter) and
(iii) an amount equal to 100% of the aggregate increases in Shareholders’ Equity
of the Company and its Subsidiaries after the Effective Time by reason of the
issuance and sale of capital stock or other equity interests of the Company or
any Subsidiary, including upon any conversion of debt securities of the Company
into such capital stock or other equity interests, but excluding by reason of
the issuance and sale of capital stock pursuant to the Company’s employee stock
purchase plans, employee stock option plans and similar programs.

 

(b)         Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
to be less than 1.50 to 1.0 at any time.

 

(c)         Leverage Ratio.  Permit the Leverage Ratio as of the end of any
fiscal quarter to be greater than 3.25 to 1.0; provided that if a Material
Acquisition is completed in any fiscal quarter, then the Company may elect to
increase the maximum ratio set forth above to 3.50 to 1.0 at of the end of such
fiscal quarter and the three immediately following fiscal quarters; and
provided, further, that the Company may not make such election more than once
during the term of this Agreement.

 

7.12       Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign
Corrupt Practices Act; Sanctions Laws; Restricted Person.  (a) Engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any prohibition set forth in any
Anti-Terrorism Law, (b) cause or permit any of the funds that are used to repay
the Obligations to be derived from any unlawful activity with the result that
the making of the Loans or the issuance of the Letters of Credit would be in
violation of any applicable Law, (c) use any part of the proceeds of the Loans
or Letters of Credit, directly or indirectly, for any payment to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977 or (iv) use any of the proceeds from the Loans or Letters of Credit to
finance any operations, investments or activities in, or make any payments to,
any Restricted Person

 

 81 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.1         Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)         Non-Payment.  The Company or any other Loan Party fails to pay, in
the currency required hereunder, (i) when and as required to be paid herein any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any non-use or other fee due hereunder, or (iii) within five days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b)         Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

 

(c)         Specific Covenants.  The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.3(a), 6.5 (with
respect to the legal existence of the Company only) or 6.10 or Article VII;
provided that, in the case of Section 7.9, such failure shall have continued for
five Business Days; or

 

(d)         Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) the date on which a
Responsible Officer knew or reasonably should have known of such failure and
(ii) the date on which written notice thereof is given by the Administrative
Agent or any Lender; or

 

(e)         Cross-Default.  (i) The Company or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) or Guarantee
(other than any Surety Bond) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than a
Material Financial Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of

 

 82 

 

 

default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Company or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than a Material Financial Amount; or

 

(f)          Insolvency Proceedings, Etc.  Any Loan Party institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)         ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of a Material
Financial Amount, (ii) a contribution failure occurs with respect to any Pension
Plan sufficient to give rise to a Lien under section 303(k) of ERISA; or (iii)
the Company or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an amount equal to or in excess of a Material Financial Amount.

 

(h)         Inability to Pay Debts; Attachment. (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
60 days after its issue or levy; or

 

(i)          Judgments.  There is entered against the Company or any Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding a Material Financial Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(j)          Change of Control.  There occurs any Change of Control with respect
to the Company; or

 

(k)         Invalidity of Loan Documents.  Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or

 

 83 

 

 

satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

 

(l)          Defaults with respect to Surety Bonds.  (i) Any Person issuing
Surety Bonds on behalf of the Company or any Subsidiary ceases for any reason to
so issue Surety Bonds, the Company or the applicable Subsidiary fails to
promptly procure another issuer for Surety Bonds and such cessation and failure
could reasonably be expected to have a Material Adverse Effect; or (ii) the
Company or any Subsidiary breaches or defaults on one or more contracts for
which Surety Bonds have been issued in an aggregate amount greater than or equal
to a Material Financial Amount and the Person or Persons which issued such
Surety Bonds either (x) take possession of the work under such bonded contracts
and such taking of possession would reasonably be expected to have a Material
Adverse Effect or (y) file any Uniform Commercial Code financing statement or
similar document to perfect any Lien securing such bonded contracts, unless such
filing is terminated within 10 days after such filing is made.

 

8.2         Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)         declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)         declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each of the Borrowers;

 

(c)         require that the Company Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

 

(d)         exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

 84 

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.1         Appointment and Authorization of Administrative Agent.

 

(a)         Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Company nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

 

(b)         The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith and
the L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.

 

9.2         Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.3         Exculpatory Provisions. No Agent-Related Person shall have any duty
or obligation except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent-Related
Person:

 

(a)         shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)         shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may

 

 85 

 

 

expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(c)         shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.4         Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

9.5         Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the

 

 86 

 

 

account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to such
Default as may be directed by the Required Lenders in accordance with Article
VIII; provided that unless and until the Administrative Agent has received any
such direction, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable or in the best interest of the Lenders.

 

9.6         Non-Reliance on Administrative Agent and Other Lenders; Disclosure
of Information by Administrative Agent.  Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

9.7         Administrative Agent in its Individual Capacity; Rights as a Lender.
 Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
Bank of America were not the Administrative Agent or the L/C Issuer hereunder
and without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or such Affiliate) and acknowledge that the Administrative Agent shall be under
no obligation to provide such information to them. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.8         Successor Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within

 

 87 

 

 

30 days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Company
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.4
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

9.9         Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative

 

 88 

 

 

Agent and their respective agents and counsel and all other amounts due the
Lenders and the Administrative Agent under Sections 2.3(g) and (h), 2.9 and
10.5) allowed in such judicial proceeding; and

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.9 and 10.4.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.10       Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent to (and the Administrative Agent agrees that, so long as no
Default exists or would result therefrom it will upon the request of the
Company), release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if (i) such Person ceases to be a Subsidiary as a result of
a transaction permitted hereunder or (ii) the Company delivers to the
Administrative Agent a written request for the release of a Subsidiary from its
obligations under the Guaranty; provided that prior to any such release the
Administrative Agent shall have received a certificate from a Responsible
Officer certifying that (a) the Company will be in compliance with Section 6.13
after giving effect to such release and (b) no Default exists or would result
therefrom.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

 

9.11       Other Agents.  None of the Lenders or other Persons identified on the
facing page or signature pages of this Agreement as a “syndication agent” or
“co-documentation agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

 89 

 

 

ARTICLE X

 

MISCELLANEOUS

 

10.1       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:

 

(a)         waive any condition set forth in Section 4.1(a) without the written
consent of each Lender;

 

(b)         increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2) without the written consent of
such Lender;

 

(c)         postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;

 

(d)         reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.1) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Company to pay interest at the Default
Rate;

 

(e)         change Section 2.13 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(f)          change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

(g)         amend the definition of “Alternative Currency” without the written
consent of each Lender; or

 

(h)         release the Company from the Company Guaranty or release all or
substantially all of the value of the Subsidiary Guaranty without the written
consent of each Lender, except to the extent the release of any Subsidiary
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

 

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Letter of Credit Application relating to any Letter of

 

 90 

 

 

Credit issued or to be issued by it; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

10.2       Notices and Other Communications; Facsimile Copies.

 

(a)         General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)          if to a Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.2 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (b)
below), shall be effective as provided in such subsection (b).

 

 91 

 

 

(b)         Electronic Communications. Notices and other communications to the
Lenders, the L/C Issuer or the Swing Line Lender hereunder may be delivered or
furnished by electronic communication (including e-mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer or the Swing Line Lender pursuant to Article II if
such Lender, the L/C Issuer or the Swing Line Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrowers may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient

 

(c)         Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Revolving Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from reliance by any such
Person on any notice given or purportedly given by or on behalf of any Borrower,
except, with respect to any written notice only, to the extent such losses
result from the gross negligence or willful misconduct of such Agent-Related
Person or such Lender. All telephonic notices to and other communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

(d)         The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN

 

 92 

 

 

CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any
Agent-Related Person have any liability to any Borrower, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or any Agent-Related Person’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent-Related Person; provided that in no event shall
any Agent-Related Person have any liability to any Borrower, any Lender, the L/C
Issuer or any other Person for (x) losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet or (y)
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

10.3       No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

10.4       USA Patriot Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Company in accordance with the Act.

 

10.5       Expenses; Indemnity; Damage Waiver.

 

(a)         Costs and Expenses.  The Company shall pay (i) all reasonable and
documented out-of-pocket expenses (including Attorney Costs and consultants’
fees) incurred by the Administrative Agent and its Affiliates in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance or Modification of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (including
Attorney Costs), and shall pay all fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) hereunder and
the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder

 

 93 

 

 

during, in the case of both clause (A) and this clause (B), the existence of an
Event of Default (including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit).

 

(b)         Indemnification by the Company.  The Company and each Designated
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee, but excluding any Taxes, which
shall be dealt with exclusively pursuant to Section 3.1), and shall indemnify
and hold harmless each Indemnitee from all reasonable and documented fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Company or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)         Reimbursement by Lenders.  To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its

 

 94 

 

 

capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or L/C Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(c).

 

(d)         Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(i)          Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(ii)         Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.6       Payments Set Aside.  To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect, in the applicable currency of such recovery or
payment.

 

10.7       Successors and Assigns.

 

(a)         The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the

 

 95 

 

 

provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) or (i) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)         Subject to subsection (k) of this Section, any Lender may at any
time assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund (as defined in subsection (g) of this Section) with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (which consent of the
Company shall not be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to rights in respect of Swing Line Loans; (iii) any assignment of a
Commitment must be approved by the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld or
delayed) unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee) or an Affiliate of the assigning Lender; and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.1 (and subject to the requirements
of Section 3.1), 3.3, 3.4 and 10.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, each
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a

 

 96 

 

 

sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)         The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 10.7(c).

 

(d)         Any Lender may at any time, without the consent of, or notice to,
any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.1 that directly affects such
Participant. Subject to subsection (e) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.1, 3.4 and
3.5 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.9
as though it were a Lender; provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a Participation,
acting solely for this purpose as an agent of the Borrower, shall maintain at
one of its offices a register for the recordation of the names and addresses of
each Participant and the principal amounts of, and stated interest on, each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender may treat each Person whose
name is recorded in the Participant Register pursuant to the terms hereof as the
owner of such Participation for all purposes of this Agreement, notwithstanding
notice to the contrary.

 

 97 

 

 

(e)         A Participant shall not be entitled to receive any greater payment
under Section 3.1 or 3.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.1 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.1(e) as
though it were a Lender.

 

(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)         As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural person) approved
by (x) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(y) unless an Event of Default has occurred and is continuing, the Company (each
such approval not to be unreasonably withheld or delayed); provided, that,
notwithstanding the foregoing, “Eligible Assignee” shall not include (x) the
Company or any of the Company’s Affiliates or Subsidiaries or (y) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (y).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

(h)         Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company (an “SPC”) the option to provide all or any
part of any Revolving Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Revolving Loan, and (ii) if
an SPC elects not to exercise such option or otherwise fails to make all or any
part of such Revolving Loan, the Granting Lender shall be obligated to make such
Revolving Loan pursuant to the terms hereof. Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Company under this Agreement (including its obligations under
Section 3.2),

 

 98 

 

 

(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Revolving Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Revolving Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Company and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Revolving
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Revolving Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

(i)          Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.7, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(j)          Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Company, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders (subject to the consent by the applicable Lender
to such appointment) a successor L/C Issuer or Swing Line Lender hereunder;
provided that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.3(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.4(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor

 

 99 

 

 

shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer or Swing Line Lender, as the case may be,
and (b) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

(k)         Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

10.8       Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Related Parties, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedy hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of the Company or other applicable Loan Party
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Company. For purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party, provided that, in the case of information received
from a Loan Party after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person

 

 100 

 

 

required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

10.9       Set-off.  In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Company or any other Loan Party, any such notice being
waived by the Company (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. Each Lender agrees promptly to notify the
Company and the Administrative Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application.

 

10.10     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.11     Integration.  This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document

 

 101 

 

 

shall not be deemed a conflict with this Agreement. Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

 

10.12     Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.13     Replacement of Lenders.  If any Lender requests compensation under
Section 3.4, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, or if any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.7), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(a)         the Company shall have paid (or caused a Designated Borrower to pay)
to the Administrative Agent the assignment fee specified in Section 10.7(b);

 

(b)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

 

(c)         in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)         such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

10.14     Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

 102 

 

 

10.15     Severability.   If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.15, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

10.16     Automatic Debits of Fees.  With respect to any interest, non-use fee,
letter of credit fee or other fee due and payable to the Administrative Agent,
the LC Issuer, the Swing Line Lender, Bank of America or the Arranger under the
Loan Documents, the Company hereby irrevocably authorizes Bank of America to
debit any deposit account of the Company with Bank of America in an amount such
that the aggregate amount debited from all such deposit accounts does not exceed
such fee or other cost or expense. If there are insufficient funds in such
deposit accounts to cover the amount of the interest or fees then due, such
debits will be reversed (in whole or in part, in Bank of America’s sole
discretion) and such amount not debited shall be deemed to be unpaid. No such
debit under this Section shall be deemed a set-off.

 

10.17     Governing Law.

 

(a)         THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, the LAW OF THE STATE OF NEW YORK.

 

(b)         EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT

 

 103 

 

 

OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(c)         EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)         EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.2.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.18     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger, and
the other Lead Arranger are arm’s-length commercial transactions between such
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arranger, and the other Lead Arranger, on the other hand, (B) such Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) such Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arranger and the other Lead Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for such Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, the Arranger nor any other Lead

 

 104 

 

 

Arranger has any obligation to such Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arranger and the other Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent, the Arranger nor any other Lead Arranger
has any obligation to disclose any of such interests to the Company or its
Affiliates. To the fullest extent permitted by law, each of the Borrowers hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arranger and the other Lead Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.19     Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Revolving Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

10.20     Termination of Existing Credit Agreement.  The Company and the Lenders
that are parties to the Existing Credit Agreement (which constitute “Required
Lenders” under and as defined in the Existing Credit Agreement) agree that, at
the Effective Time, (i) the Commitments under the Existing Credit Agreement
shall automatically terminate (without any further action and notwithstanding
any provision of the Existing Credit Agreement that requires notice of such
termination), (ii) the Existing Credit Agreement shall be of no further force or
effect (except for any provision thereof that by its terms survives termination
thereof) and (iii) the notice requirement set forth in Section 2.5 of the
Existing Credit Agreement with respect to prepayments is waived in accordance
with the terms of the Existing Credit Agreement.

 

10.21     Time of the Essence.  Time is of the essence of the Loan Documents.

 

10.22     Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any

 

 105 

 

 

Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

ARTICLE XI

 

Company Guaranty

 

11.1       The Guaranty.  In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by the Company from the proceeds of the Loans and the
issuance of the Letters of Credit, the Company hereby agrees with the Lenders as
follows: the Company hereby absolutely, irrevocably and unconditionally
guarantees as primary obligor and not merely as surety the full and prompt
payment when due, whether upon maturity, acceleration or otherwise, of any and
all of the Guaranteed Obligations of the Designated Borrowers to the Guaranteed
Creditors and the due performance and compliance with all terms, conditions and
agreements contained in the Loan Documents by each Designated Borrower. If any
or all of the Guaranteed Obligations of such Borrowers to the Administrative
Agent and/or any Lender becomes due and payable hereunder, the Company
unconditionally promises to pay such indebtedness to the Administrative Agent
and/or such Lenders, as applicable, on demand, together with any and all
reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the Guaranteed Obligations. If claim is ever made
upon the Administrative Agent and/or any Lender for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including the Borrowers), then and in such event the Company agrees
that any such judgment, decree, order, settlement or compromise shall be binding
upon the Company, notwithstanding any revocation of the guaranty under this
Article XI or other instrument evidencing any liability of any Borrower, and the
Company shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

 

11.2       Insolvency.  Additionally, the Company unconditionally and
irrevocably guarantees the payment of the Dollar Equivalent of any and all of
the Guaranteed Obligations of

 

 106 

 

 

the Designated Borrowers to the Guaranteed Creditors whether or not due or
payable by any Borrower upon the occurrence of any of the events specified in
Section 8.1(f), and unconditionally promises to pay the Dollar Equivalent of
such Guaranteed Obligations to the Guaranteed Creditors, or order, on demand, in
Dollars.

 

11.3       Nature of Liability.  The liability of the Company hereunder is
exclusive and independent of any security for or other guaranty of the
Guaranteed Obligations of any Borrower whether executed by the Company, any
other guarantor or by any other party, and the liability of the Company
hereunder is not affected or impaired by (a) any direction as to application of
payment by any Borrower or by any other party; or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Guaranteed Obligations of any Borrower; or (c) any payment on or
in reduction of any such other guaranty or undertaking; or (d) any dissolution,
termination or increase, decrease or change in personnel by any Borrower; or (e)
any payment made to any Guaranteed Creditor on the Guaranteed Obligations which
any such Guaranteed Creditor repays to any Borrower pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the Company waives any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding. The guaranty and
liability of the Company hereunder shall in all respects be a continuing,
irrevocable, absolute and unconditional guaranty of payment and performance and
not only collectibility, and shall remain in full force and effect
(notwithstanding, without limitation, the dissolution of any of Designated
Borrowers, that at any time or from time to time no Guaranteed Obligations are
outstanding or any other circumstance) until all Commitments have terminated and
all Guaranteed Obligations have been paid in full.

 

11.4       Independent Obligation.  The obligations of the Company hereunder are
independent of the obligations of any other guarantor, any other party or any
Borrower, and a separate action or actions may be brought and prosecuted against
the Company whether or not action is brought against any other guarantor, any
other party or any Borrower and whether or not any other guarantor, any other
party or any Borrower is joined in any such action or actions. The Company
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by a Borrower or other circumstance which operates to toll any statute
of limitations as to such Borrower shall operate to toll the statute of
limitations as to the Company’s obligations under this Article XI.

 

11.5       Authorization.  The Company authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to:

 

(i)          change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty of the Company herein made shall
apply to the Guaranteed Obligations as so changed, extended, renewed or altered;

 

(ii)         take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, surrender, realize upon or otherwise
deal with in any manner and in any

 

 107 

 

 

order any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, the Guaranteed Obligations or any liabilities (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and/or any offset thereagainst;

 

(iii)        exercise or refrain from exercising any rights against any Borrower
or others or otherwise act or refrain from acting;

 

(iv)        release or substitute any one or more endorsers, guarantors,
Borrowers or other obligors;

 

(v)         settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Borrower to its creditors other than the Guaranteed Creditors;

 

(vi)        apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Company or any Borrower remain unpaid;

 

(vii)       consent to or waive any breach of, or any act, omission or default
under, this Agreement or any of the instruments or agreements referred to
herein, or otherwise amend, modify or supplement this Agreement or any of such
other instruments or agreements; and/or

 

(viii)      take any other action that would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of the
Company from its liabilities under this Article XI;

 

it being understood that the foregoing shall not permit any action by the
Administrative Agent or any Lender that is not otherwise permitted by this
Agreement or any other Loan Document.

 

11.6       Reliance.  It is not necessary for any Guaranteed Creditor to inquire
into the capacity or powers of any Borrower or the officers, directors, partners
or agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

11.7       Subordination.  Any of the indebtedness of each Borrower relating to
the Guaranteed Obligations now or hereafter owing to the Company is hereby
subordinated to the Guaranteed Obligations of such Borrower owing to the
Guaranteed Creditors, and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness relating to the Guaranteed
Obligations of such Borrower to the Company shall be collected, enforced and
received by the Company for the benefit of the Guaranteed Creditors and be paid
over to the Administrative Agent on behalf of the Guaranteed Creditors on
account of the Guaranteed Obligations of such Borrower to the Guaranteed
Creditors, but without affecting or impairing in any manner the liability of the
Company under the other provisions of this Article XI. Prior to the transfer by
the Company of any note or negotiable instrument evidencing any of the
indebtedness relating to the Guaranteed Obligations of such Borrower to the
Company, the Company shall mark such note or negotiable instrument with a legend
that the same is subject to

 

 108 

 

 

this subordination. Without limiting the generality of the foregoing, the
Company hereby agrees with the Guaranteed Creditors that it will not exercise
any right of subrogation which it may at any time otherwise have as a result of
the guaranty under this Article XI (whether contractual, under Section 509 of
the United States Bankruptcy Code or otherwise) until all Guaranteed Obligations
(other than contingent indemnities and costs and reimbursement obligations to
the extent no claim has been asserted with respect thereto) have been
irrevocably paid in full in cash.

 

11.8       Waivers.

 

(i)          The Company waives any right (except as shall be required by
applicable statute and cannot be waived) to require any Guaranteed Creditor to
(A) proceed against any Borrower, any other guarantor or any other party, (B)
proceed against or exhaust any security held from any Borrower, any other
guarantor or any other party or (C) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. The Company waives any defense based on or arising
out of any defense of any Borrower, any other guarantor or any other party,
other than payment in full of the Guaranteed Obligations, based on or arising
out of the disability of any Borrower, any other guarantor or any other party,
or the validity, legality or unenforceability of the Guaranteed Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of any Borrower other than payment in full of the Guaranteed
Obligations. The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent or any other Guaranteed Creditor by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Guaranteed Creditors
may have against any Borrower or any other party, or any security, without
affecting or impairing in any way the liability of the Company hereunder except
to the extent the Guaranteed Obligations have been paid. The Company waives any
defense arising out of any such election by the Guaranteed Creditors, even
though such election operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of the Company against any Borrower or
any other party or any security.

 

(ii)         Except as otherwise expressly provided in this Agreement, the
Company waives all presentments, demands for performance, protests and notices,
including notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of the guaranty hereunder, and notices of the existence,
creation or incurring of new or additional Guaranteed Obligations. The Company
assumes all responsibility for being and keeping itself informed of each
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks which the Company assumes and incurs
hereunder, and agrees that the Administrative Agent and the Lenders shall have
no duty to advise the Company of information known to them regarding such
circumstances or risks.

 

11.9       Nature of Liability.  It is the desire and intent of the Company and
the Guaranteed Creditors that this Article XI shall be enforced against the
Company to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. If, however, and to
the extent that, the obligations of the Company under this Article XI shall be
adjudicated to be invalid or unenforceable for any reason (including because of
any applicable state or federal law relating to fraudulent conveyances or
transfers),

 

 109 

 

 

then the amount of the Guaranteed Obligations shall be deemed to be reduced and
the Company shall pay the maximum amount of the Guaranteed Obligations which
would be permissible under applicable law.

 

 110 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  ABM INDUSTRIES INCORPORATED       By:  

  Name:  

  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

 

  BANK OF AMERICA, N.A.,   as Administrative Agent       By:  

  Name:  

  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

 

  bank of america, n.a.,   as a Lender, as L/C Issuer   and as Swing Line Lender
      By:  

  Name:  

  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender       By:  

  Name:  

  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

 

  RBS CITIZENS, N.A.,   as Co-Documentation Agent and as a Lender       By:  

  Name:  

  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

 

  THE BANK OF TOKYO MITSUBISHI UFJ,   LTD., NEW YORK BRANCH,   as
Co-Documentation Agent and as a Lender       By:  

  Name:  

  Title:  

 

 

 

 

  WELLS FARGO BANK, NATIONAL   ASSOCIATION,   as Co-Documentation Agent and as a
Lender       By:  

  Name:  

  Title:  

 

  By:  

  Name:  

  Title:  

 

 

 

 

  US Bank, National Association,   as a Lender       By:  

  Name:  

  Title:  

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION,   as a Lender

 

  By:  



  Name:  



  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

   

  SOVEREIGN BANK,   as a Lender

 

  By:  



  Name:  



  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

 

  BANK OF THE WEST,   as a Lender

 

  By:  



  Name:  



  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

  

  PEOPLE’S UNITED BANK,   as a Lender

 

  By:  



  Name:  



  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

 

  Credit Suisse AG, Cayman Islands Branch,   as a Lender

 

  By:  



  Name:  



  Title:  

 

  By:  



  Name:  



  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

 

  cOMERICA BANK,   as a Lender

 

  By:  



  Name:  



  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

  

  fIFTH THIRD BANK,   as a Lender

 

  By:  



  Name:  



  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

 

  pNC BANK, N.A.,   as a Lender

 

  By:  



  Name:  



  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

  

  HSBC Bank USA, National Association,   as a Lender

 

  By:  



  Name:  



  Title:  

  

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

  

  THE NOrTHERN TruST COMPANY,   as a Lender

 

  By:  



  Name:  



  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

  

  THE BANK OF NEW YORK MELLON,   as a Lender

 

  By:  



  Name:  



  Title:  

 

ABM Industries Incorporated

Credit Agreement

Signature Page

 

 

 

  

SCHEDULE 1(A)

 

EXISTING LETTERS OF CREDIT1

 

Letter of Credit Number  Amount Outstanding   Date of Expiration
T00000007420347  $100,000.00   1/11/11 T00000007420348  $100,000.00   1/11/11
T00000007420350  $735,000.00   1/11/11 T00000003007169  $15,845,000.00  
10/31/11 T00000003015404  $3,001,373.23   3/31/11 T00000003050357  $450,000.00  
6/01/11 T00000003056568  $1,125,000.00   5/31/11 T00000003060652 
$21,500,000.00   12/24/10 T00000003072155  $51,000,000.00   12/15/10
T00000003078955  $525,000.00   12/07/10 T00000003079442  $100,000.00   1/04/11
T00000003079443  $2,000,000.00   1/04/11 T00000003085922  $1,190,000.00  
12/14/10 T00000003088846  $57,200.00   4/24/11 T00000003092419  $150,000.00  
3/05/11 T00000003101640  $30,000.00   12/01/10 T00000003113470  $2,700,000.00  
6/30/11 T00000003113475  $50,000.00   6/30/11 T0000000311521  $100,000.00  
4/30/11          

 



 



1 To be updated.

 

 

 

  

SCHEDULE 1(B)

 

LIGHTNING LETTERS OF CREDIT2

 

LC #  Issuer  Exposure   Issue Date  Expiration
Date SM216565  Wells Fargo Bank, National Association   600,000.00   10/28/2005 
12/8/2010 SM219267  Wells Fargo Bank, National Association   2,000,000.00  
4/6/2006  03/31/2011 SM225456  Wells Fargo Bank, National Association 
 89,486.00   4/24/2007  10/31/2011 SM216698  Wells Fargo Bank, National
Association   4,209,153.00   11/08/2005  07/1/2011 SM235827  Wells Fargo Bank,
National Association   5,000,000.00   10/09/2009  10/09/2011    TOTAL 
 11,898,639.00       

 



 

2 To be updated.

 

 

 

  

SCHEDULE 2.1

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender  Commitment   Applicable Percentage  Bank of America, N.A. 
$155,000,000.00    19.375000000% JPMorgan Chase Bank, National Association 
$115,000,000.00    14.375000000% RBS Citizens, N.A.  $70,000,000.00  
 8.750000000% The Bank of Tokyo-Mitsubishi UFJ, Ltd.  $70,000,000.00  
 8.750000000% U.S. Bank National Association  $70,000,000.00    8.750000000%
Wells Fargo Bank, National Association  $40,000,000.00    5.000000000% KeyBank
National Association  $40,000,000.00    5.000000000% Santander Bank, N.A. 
$40,000,000.00    5.000000000% Bank of the West  $32,500,000.00    4.062500000%
HSBC Bank USA, National Association  $32,500,000.00    4.062500000% PNC Bank,
National Association  $32,500,000.00    4.062500000% Fifth Third Bank 
$32,500,000.00    4.062500000% The Northern Trust Company  $20,000,000.00  
 2.500000000% Capital One, National Association  $20,000,000.00    2.500000000%
Branch Banking and Trust Company  $20,000,000.00    2.500000000% Credit Suisse
AG, Cayman Islands Branch  $10,000,000.00    1.250000000%             Total 
$800,000,000.00    100.000000000%

 

 

 

 

SCHEDULE 7.10

 

RESTRICTIONS ON SUBSIDIARY DIVIDENDS
 

[See Part 7.10 of the Disclosure Certificate]

 

 Sch. 7-1 

 

  

SCHEDULE 10.2

 

CERTAIN EURODOLLAR AND DOMESTIC LENDING OFFICES,
ADDRESSES FOR NOTICES3

 

ABM INDUSTRIES INCORPORATED

551 Fifth Avenue, Suite 300

New York, NY 10176

Attn:Chief Financial Officer

Telephone: 212-297-0200
Facsimile: 212-297-0375

 

With a copy to:

 

ABM Industries Incorporated

551 Fifth Avenue, Suite 300

New York, NY 10176

Attn:General Counsel

Telephone: 212-297-0200
Facsimile: 212-297-0375

 

BANK OF AMERICA

Administrative Agent’s Office:


Bank of America, N.A.

Commercial Agency Management

231 South LaSalle

Mail Code: IL1-231-09-42

Chicago, IL 60604

Attn:Rubio Petra

Telephone: 925-675-8062

Facsimile: 888-969-9237

Email: petra.rubio@baml.com

 

Requests for Credit Extensions:

 

Bank of America, N.A.

Credit Services

2001 Clayton Rd.

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attn:Rubio Petra

Telephone: 925-675-8062

Facsimile: 888-969-9237

Email: petra.rubio@baml.com

 



 

3 To be confirmed.

 

 Sch. 10-1 

 

  

USD

Bank of America, N.A.

ABA # 026009593

New York, NY

Acct. # 3750836479

Attn: Corporate Credit Serv.

Ref: ABM Industries

 

GBP

Bank of America London

Swift: BOFAGB22

Account: 96272027

ATTN GRAND CAYMAN UNIT #1207

Ref: ABM Industries

(GBP) CURRENCY CODE BRITISH POUND STERLING

 

EURO

BANK OF AMERICA LONDON

Swift: BOFAGB22

Account:96272019

REF: ABM INDUSTRIES INCORP

EUR CURRENCY CODE

 

CAD

BANK OF AMERICA CANADA

Swift: BOFACATT

Account 65042228

ATTN GRAND CAYMAN UNIT #1207

REF: ABM INDUSTRIES INCORPORATED

CANADIAN DOLLAR CURRENCY (CAD)

 

L/C Issuer:

 

Bank of America, N.A.
Trade Operations-Los Angeles #22621
1000 W Temple St.
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514

Attn:Teela Yung

Telephone: 213-580-8363

 



 Sch. 10-2 

 

  

Facsimile: 213-457-8841
Email: teela.p.yung@baml.com

 

Other Notices as a Lender:

 

Bank of America, N.A.
315 Montgomery Street, 13th Floor
Mail Code: CA5-704-13-11
San Francisco, CA 94104-1898

Attn:Ron Drobny

Telephone: 415-913-2823

Facsimile: 312-453-6364

Email: Ronald.Drobny@baml.com

 

Other Agency Management requests:

 

Bank of America, N.A.

231 South LaSalle, 9th floor

Mail Code IL1-231-9-42

Chicago, IL 60604

Attn:Fani Davidson

Phone: 312-923-0604

Fax: 312-453-4217

fani.davidson@baml.com

 

 Sch. 10-3 

 

 

EXHIBIT A

 

FORM OF REVOLVING LOAN NOTICE

 

Date: ___________, _____

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of November 30, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined) among ABM Industries Incorporated, a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):

 

¨   A Borrowing of Revolving Loans           ¨   A conversion or continuation of
Loans

 

1.On ________________________________________(a Business Day).

 

2.In the amount of $___________________________.

 

3.Comprised of ______________________________.

 

[Type of Revolving Loan requested]

 

4.In the following currency: ____________________.

 

5.For Eurodollar Rate Loans: with an Interest Period of weeks.

 

6.On behalf of ____________________________ [insert name of applicable
Designated Borrower].

 

[The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.1 of the Agreement.]

 

  ABM INDUSTRIES INCORPORATED

 

  By:  



  Name:  



  Title:  

 

 Exh. A-1 

 

  

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date: ___________, _____

To:Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of November 30, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined) among ABM Industries Incorporated, a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests:

 

¨ A Swing Line Loan                                                     ¨ A
conversion or continuation of a Swing Line Loan

 

1.On _______________________________________(a Business Day).

 

2.In the amount of $______.4

 

Such Swing Line Loan shall be [a Base Rate Loan][an IBOR Rate Loan with an
Interest Period of ___ days].

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.4(a) of the Agreement.

 

  ABM INDUSTRIES INCORPORATED

 

  By:  



  Name:  



  Title:  



 



 

4          Swing line loans to be made in an aggregate amount not exceeding $25
million and in integral multiples of $500,000.

 

 Exh. B-1 

 

 

EXHIBIT C

 

FORM OF NOTE

 

_______________, ____

 

FOR VALUE RECEIVED, the undersigned (the “Company”), hereby promises to pay to
the order of _____________________________ (the “Lender”), on the Maturity Date
(as defined in the Credit Agreement referred to below) the principal amount of
all Revolving Loans (as defined in such Credit Agreement) made by the Lender to
the Company under the Credit Agreement dated as of November 30, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” terms defined therein being used herein as
therein defined) among the Company, the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Company promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as are specified in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Revolving Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and is subject to prepayment in whole or in part as provided
therein. [This Note is also entitled to the benefits of the Subsidiary
Guaranty]. Upon the occurrence of one or more of the Events of Default specified
in the Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided in the
Agreement. Revolving Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount, currency and maturity of its Revolving Loans and payments with
respect thereto.

 

The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

 Exh. C-1 

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

  ABM INDUSTRIES INCORPORATED       OR   [APPLICABLE DESIGNATED BORROWER]

 

  By:  



  Name:  



  Title:  

 

 Exh. C-2 

 

 

REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of
Loan Made Currency
and
Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest
Paid This
Date   Outstanding
Principal
Balance
This Date  

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                   

 

 Exh. C-3 

 

  

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: _______ , 20__

 

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of November 30, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among ABM Industries Incorporated, a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ________________ of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company, and that:

 

[Use following for fiscal year-end financial statements]

 

1.          Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.1(a) of the Agreement for the fiscal year ended
as of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

 

[Use following for fiscal quarter-end financial statements]

 

1.          Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.1(b) of the Agreement for the fiscal quarter ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end adjustments and the absence of footnotes.

 

2.          The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by the attached financial
statements.

 

3.          A review of the activities of the Company during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such

 

 Sch. 10-1 

 

  

fiscal period the Company performed and observed all its Obligations under the
Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

 

4.          The Outstanding Amount of all LC Obligations as of the above date is
$__________.

 

5.          The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________, ___________.

 

  ABM INDUSTRIES INCORPORATED

 

  By:  



  Name:  



  Title:  

 

 Sch. 10-2 

 

  

For the Quarter/Year ended ___________________(“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

      Date:         For the Fiscal Quarter / Year       Ended:              
Section 7.11(a)  Consolidated Net Worth                       Net Worth        
  Total Consolidated Assets: $   -       Minus           Total Consolidated
Liabilities: $   -                   Equals $   -                   MINIMUM
REQUIRED           the sum of -           Base Amount: $ [●]       Plus        
  0.50 times quarterly Net Income earned after           Effective Time (without
deductions for losses) $   -       Plus           Increases in Shareholders’
Equity after the Effective Time resulting from the issuance  and sale of capital
stock or other equity interests of the Company or any Subsidiary (including upon
any conversion of debt securities) $   -                   Equals $   -        
          Section 7.11(b)  Fixed Charge Coverage Ratio                      
Adjusted Consolidated EBITDAR (rolling four quarter basis)           Net Income:
$   -       Plus           Extraordinary/non-cash/non-recurring loss: $   -    
  Minus           Extraordinary/non-recurring gain or income (other than
non-recurring income arising from settlements of business interruption insurance
claims): $   -       Plus           Consolidated Interest Charges: $   -      
Plus           Federal/state/local/foreign income taxes: $   -       Plus      
    Depreciation & Amortization: $   -       Plus           Stock Based
Compensation Expense $  -      

 

 Sch. 2-1 

 

  

Adjusted Consolidated EBITDA $ -       (pro forma for qualified
Acquisitions/Dispositions)           Plus           Rent Expense: $  -          
        Total: $   -                   divided by           Consolidated
Interest Charges $   -       Plus           Rent Expense $   -       Plus      
    Scheduled principal payments of long-term Indebtedness $   -                
  Total: $   -                   equals (expressed as a ratio)   to 1.00        
          MINIMUM REQUIRED:   1.50 to 1.00                   Section
7.11(c)  Leverage Ratio                       Funded Indebtedness          
Indebtedness Outstanding: $   -       Less           Contingent obligations
under commercial letters $   -       of credit and Guarantees           Less    
      Obligations under Swap Contracts $   -       Less           Intercompany
Indebtedness $   -                   Total: $   -                   Adjusted
Consolidated EBITDA $   -                   equals (expressed as a ratio)   to
1.00                   MAXIMUM ALLOWED:   3.25 to 1.00      

 

 Sch. 2-2 

 

  

EXHIBIT E-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, Letters of Credit and Swing Line Loans included
in such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including, without limitation, contract claims, tort claims,
malpractice claims and all other claims at law or in equity, including claims
under any law governing the purchase and sale of securities or governing
indentures pursuant to which securities are issued), suits, causes of action and
any other right of the Assignor against any other Person) (the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.Assignor:             ______________________________

 

2.Assignee:             ______________________________ [and is an

Affiliate/Approved Fund of [identify Lender] 1]

 

3.Company:            ABM Industries Incorporated

 

4.Administrative Agent:                        Bank of America, N.A., as the
administrative agent under the Credit Agreement



 

5.Credit Agreement:        The Credit Agreement dated as of November 30, 2010
among ABM Industries Incorporated, the Designated Borrowers from time to time
party thereto, the Lenders parties thereto and Bank of America, N.A., as
Administrative Agent

 



 

1 Select as applicable.

 

 Exh. E-1-1 

 

  

6.Assigned Interest:

 



Facility Assigned  

Aggregate

Amount of

Commitment/Loans

for all Lenders*

 

Amount of

Commitment/Loans

Assigned*

 

Percentage

Assigned of

Commitment/Loans2

              _____________3   $________________   $________________  
______________% _____________   $________________   $________________  
______________% _____________   $________________   $________________  
______________%

 

[7. Trade Date: __________________]4

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]       By:       Title:       ASSIGNEE   [NAME OF
ASSIGNEE]       By:       Title:

 

 



*       Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

2       Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

3       Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Credit Commitment”, “Term Loan Commitment”, etc.).

4       To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 Exh. E-1-2 

 

 

Consented to and Accepted:       BANK OF AMERICA, N.A., as   Administrative
Agent       By:       Title:       [Consented to:]9   ABM INDUSTRIES
INCORPORATED       By:       Title:  

 

 



9           To be added only if the consent of the Company and/or other parties
(e.g. Swing Line Lender, L/C Issuer) is required by the terms of the Credit
Agreement.

 

 Exh. E-1-3 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.           Representations and Warranties.

 

1.1.        Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

1.3         Assignee’s Address for Notices, etc. Attached hereto as Schedule 1
is all contact information, address, account and other administrative
information relating to the Assignee.

 

 Exh. E-1-4 

 

 

 

2.           Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

 

3.           General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 Exh. E-1-5 

 

 

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION

 

ADMINISTRATIVE DETAILS

 

(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)

 

 Exh. E-1-6 

 

 

EXHIBIT E-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

 Exh. E-2-1 

 

 

EXHIBIT F

 

FORM OF SUBSIDIARY GUARANTY

 

THIS GUARANTY dated as of November 30, 2010 is executed in favor of BANK OF
AMERICA, N.A. (“Bank of America”), as Administrative Agent (as defined below),
and the Lenders (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, ABM Industries Incorporated (the “Company”), various financial
institutions (together with their respective successors and assigns, the
“Lenders”) and Bank of America, as administrative agent (in such capacity, the
“Administrative Agent”), have entered into a Credit Agreement dated as
of November 30, 2010 (as amended, restated or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used but not defined herein have
the respective meanings ascribed thereto in the Credit Agreement); and

 

WHEREAS, each of the undersigned will benefit from the making of loans and the
issuance of letters of credit pursuant to the Credit Agreement and is willing to
guarantee the Liabilities (as defined below) as hereinafter set forth;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the undersigned hereto agrees as
follows:

 

Each of the undersigned hereby jointly and severally, unconditionally and
irrevocably, as primary obligor and not merely as surety, guarantees the full
and prompt payment when due, whether by acceleration or otherwise, and at all
times thereafter, of (a) all obligations of the Company, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due, which arise out of or in connection
with the Credit Agreement, any other Loan Document or any Swap Contract between
the Company and any Lender or any affiliate of a Lender (the Lenders and any
such affiliates, the “Lender Parties”), in each case as the same may be amended,
modified, extended or renewed from time to time, and (b) all reasonable costs
and expenses paid or incurred by the Administrative Agent or any Lender Party in
enforcing this Guaranty or any other applicable Loan Document against such
undersigned (all such obligations being herein collectively called the
“Liabilities”); provided that (i) the liability of each of the undersigned
hereunder shall be limited to the maximum amount of the Liabilities which such
undersigned may guaranty without rendering the obligations of such undersigned
hereunder void or voidable under any fraudulent conveyance or fraudulent
transfer law and (ii) the Liabilities, as to any of the undersigned, shall not
include any obligations under Swap Contracts to the extent that all or a portion
of such undersigned’s guarantee of such obligations is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation thereof).

 

Each of the undersigned agrees that, in the event of the occurrence of any Event
of Default under Section 8.1(f) of the Credit Agreement with respect to the
Company, and if such event shall occur at a time when any of the Liabilities may
not then be due and payable, such

 

 Exh. F-1 

 

 

undersigned will pay to the Administrative Agent for the account of the Lender
Parties forthwith the full amount which would be payable hereunder by such
undersigned if all Liabilities were then due and payable.

 

This Guaranty shall in all respects be a continuing, irrevocable, absolute and
unconditional guaranty of payment and performance and not only collectibility,
and shall remain in full force and effect (notwithstanding, without limitation,
the dissolution of any of the undersigned, that at any time or from time to time
no Liabilities are outstanding or any other circumstance) until all Commitments
have terminated and all Liabilities have been paid in full.

 

The undersigned further agree that if at any time all or any part of any payment
theretofore applied by the Administrative Agent or any Lender Party to any of
the Liabilities is or must be rescinded or returned by the Administrative Agent
or such Lender Party for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of the Company or any of the
undersigned), such Liabilities shall, for the purposes of this Guaranty, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application by the Administrative
Agent or such Lender Party, and this Guaranty shall continue to be effective or
be reinstated, as the case may be, as to such Liabilities, all as though such
application by the Administrative Agent or such Lender Party had not been made.

 

The Administrative Agent or any Lender Party may, from time to time, at its sole
discretion and without notice to the undersigned (or any of them), take any or
all of the following actions without affecting the liability of the undersigned
hereunder: (a) retain or obtain a security interest in any property to secure
any of the Liabilities or any obligation hereunder, (b) retain or obtain the
primary or secondary obligation of any obligor or obligors, in addition to the
undersigned, with respect to any of the Liabilities, (c) extend or renew any of
the Liabilities for one or more periods (whether or not longer than the original
period), alter or exchange any of the Liabilities, or release or compromise any
obligation of any of the undersigned hereunder or any obligation of any nature
of any other obligor with respect to any of the Liabilities, (d) release its
security interest in, or surrender, release or permit any substitution or
exchange for, all or any part of any property securing any of the Liabilities or
any obligation hereunder, or extend or renew for one or more periods (whether or
not longer than the original period) or release, compromise, alter or exchange
any obligations of any nature of any obligor with respect to any such property,
and (e) resort to the undersigned (or any of them) for payment of any of the
Liabilities when due, whether or not the Administrative Agent or such Lender
Party shall have resorted to any property securing any of the Liabilities or any
obligation hereunder or shall have proceeded against any other of the
undersigned or any other obligor primarily or secondarily obligated with respect
to any of the Liabilities.

 

At the Administrative Agent’s option, all payments under this Guaranty shall be
made in the United States. The obligations hereunder shall not be affected by
any acts of any legislative body or governmental authority affecting the Company
or any of the undersigned, including but not limited to, any restrictions on the
conversion of currency or repatriation or control of funds or any total or
partial expropriation of the Company’s or any of the undersigned’s property, or
by economic, political, regulatory or other events in the countries where the
Company or any of the undersigned is located.

 

 Exh. F-2 

 

  

Any amounts received by the Administrative Agent or any Lender Party from
whatever source on account of the Liabilities may be applied by it toward the
payment of the Liabilities in accordance with the Credit Agreement or the
applicable Swap Contract; and, notwithstanding any payment made by or for the
account of any of the undersigned pursuant to this Guaranty, the undersigned
shall not be subrogated to any rights of the Administrative Agent or any Lender
Party until such time as all Liabilities (other than contingent indemnities and
costs and reimbursement obligations to the extent no claim has been asserted
with respect thereto) have been irrevocably paid in full in cash.

 

The undersigned hereby expressly waive: (a) notice of the acceptance by the
Administrative Agent or any Lender Party of this Guaranty, (b) notice of the
existence or creation or non-payment of all or any of the Liabilities, (c)
presentment, demand, notice of dishonor, protest, and all other notices
whatsoever, and (d) all diligence in collection or protection of or realization
upon any Liabilities or any security for or guaranty of any Liabilities.

 

The creation or existence from time to time of additional Liabilities to the
Administrative Agent or any Lender Party or any of them is hereby authorized,
without notice to the undersigned (or any of them), and shall in no way affect
or impair the rights of the Administrative Agent or any Lender Party or the
obligations of the undersigned under this Guaranty.

 

The Administrative Agent and any Lender Party may from time to time, without
notice to the undersigned (or any of them), assign or transfer any or all of the
Liabilities or any interest therein; and, notwithstanding any such assignment or
transfer or any subsequent assignment or transfer thereof, such Liabilities
shall be and remain Liabilities for the purposes of this Guaranty, and each and
every immediate and successive assignee or transferee of any of the Liabilities
or of any interest therein shall, to the extent of the interest of such assignee
or transferee in the Liabilities, be entitled to the benefits of this Guaranty
to the same extent as if such assignee or transferee were a Lender Party.

 

No delay on the part of the Administrative Agent or any Lender Party in the
exercise of any right or remedy shall operate as a waiver thereof, and no single
or partial exercise by the Administrative Agent or any Lender Party of any right
or remedy shall preclude other or further exercise thereof or the exercise of
any other right or remedy; nor shall any modification or waiver of any provision
of this Guaranty be binding upon the Administrative Agent or any Lender Party
except as expressly set forth in a writing duly signed and delivered on behalf
of the Administrative Agent (or, if at any time there is no Administrative
Agent, the Required Lenders or, if required pursuant to Section 10.1 of the
Credit Agreement, all Lenders). No action of the Administrative Agent or any
Lender Party permitted hereunder shall in any way affect or impair the rights of
the Administrative Agent or any Lender Party or the obligations of the
undersigned under this Guaranty. For purposes of this Guaranty, Liabilities
shall include all obligations of the Company to the Administrative Agent or any
Lender Party arising under or in connection with any Loan Document,
notwithstanding any right or power of the Company or anyone else to assert any
claim or defense as to the invalidity or unenforceability of any obligation, and
no such claim or defense shall affect or impair the obligations of the
undersigned hereunder.

 

 Exh. F-3 

 

  

Pursuant to the Credit Agreement, (a) this Guaranty has been delivered to the
Administrative Agent and (b) the Administrative Agent has been authorized to
enforce this Guaranty on behalf of itself and each of the Lender Parties. All
payments by the undersigned pursuant to this Guaranty shall be made to the
Administrative Agent for ratable application to the Liabilities or, if there is
no Administrative Agent, to the Lender Parties for their ratable benefit.

 

This Guaranty shall be binding upon the undersigned and the successors and
assigns of the undersigned; and to the extent that the Company or any of the
undersigned is either a partnership, corporation, limited liability company or
other entity, all references herein to the Company and to the undersigned,
respectively, shall be deemed to include any successor or successors, whether
immediate or remote, to such entity. The term “undersigned” as used herein shall
mean all parties executing this Guaranty and each of them, and all such parties
shall be jointly and severally obligated hereunder.

 

Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty. Consistent with the foregoing, and notwithstanding any other
provision of this Guaranty to the contrary, in the event that any action or
proceeding is brought in whatever form and in whatever forum seeking to
invalidate any of the undersigned’s obligations under this Guaranty under any
fraudulent conveyance, fraudulent transfer or similar avoidance theory, whether
under state or federal law, such undersigned party (the “Affected Guarantor”),
automatically and without any further action being required of such Affected
Guarantor or the Administrative Agent or any Lender Party, shall be liable under
this Guaranty only for an amount equal to the maximum amount of liability that
could have been incurred under applicable law by such Affected Guarantor under
any guaranty of the Liabilities (or any portion thereof) at the time of the
execution and delivery of this Guaranty (or, if such date is determined not to
be the appropriate date for determining the enforceability of such Affected
Guarantor’s obligations hereunder for fraudulent conveyance, fraudulent transfer
or other similar avoidance purposes, on the date determined to be so
appropriate) without rendering such a hypothetical guaranty voidable under
applicable law relating to fraudulent conveyance, fraudulent transfer, or any
other grounds for avoidance (such highest amount determined hereunder being such
Affected Guarantor’s “Maximum Guaranty Amount”), and not for any greater amount,
as if the stated amount of this Guaranty as to such Affected Guarantor had
instead been the Maximum Guaranty Amount. This paragraph is intended solely to
preserve the rights of the Administrative Agent and the Lender Paraties under
this Guaranty to the maximum extent not subject to avoidance under applicable
law, and neither any Affected Guarantor nor any other person or entity shall
have any right or claim under this paragraph with respect to the limitation
described in this Guaranty, except to the extent necessary so that the
obligations of any Affected Guarantor under this Guaranty shall not be rendered
voidable under applicable law. Without limiting the generality of the foregoing,
the determination of a Maximum Guaranty Amount for any Affected Guarantor
pursuant to the provisions of the second preceding sentence of this paragraph
shall not in any manner reduce or otherwise affect the obligations of any other
undersigned party (including any other Affected Guarantor) under the provisions
of this Guaranty.

 

 Exh. F-4 

 

  

This Guaranty may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, and each such counterpart shall be
deemed to be an original but all such counterparts shall together constitute one
and the same Guaranty. Transmission of a copy of an executed signature page of
this Guaranty to the other parties hereto by facsimile transmission or e-mail in
pdf format shall be as effective as the delivery of a manually executed
counterpart hereof. At any time after the date of this Guaranty, one or more
additional persons or entities may become parties hereto by executing and
delivering to the Administrative Agent a counterpart of this Guaranty.
Immediately upon such execution and delivery (and without any further action),
each such additional person or entity will become a party to, and will be bound
by all of the terms of, this Guaranty.

 

Notwithstanding any other provision of this Guaranty, any of the undersigned may
be released from its obligations hereunder by the Administrative Agent in
accordance with Section 9.10 of the Credit Agreement. No such release shall
affect the obligations of any of the other undersigned, or impair the rights or
remedies of the Administrative Agent or any Lender Party, hereunder.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE UNDERSIGNED IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE UNDERSIGNED OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

EACH OF THE UNDERSIGNED FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, TO THE ADDRESS SET FORTH UNDER ITS NAME ON
THE RELEVANT SIGNATURE PAGE HEREOF (OR SUCH OTHER ADDRESS AS IT SHALL HAVE
SPECIFIED IN WRITING TO THE ADMINISTRATIVE AGENT AS ITS ADDRESS FOR NOTICES

 

 Exh. F-5 

 

  

HEREUNDER) OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
ABOVE. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

SUBJECT TO THE FOLLOWING PARAGRAPH, EACH OF THE UNDERSIGNED, AND (BY ACCEPTING
THE BENEFITS HEREOF) EACH OF THE ADMINISTRATIVE AGENT AND EACH LENDER PARTY,
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

If the Administrative Agent so notifies the undersigned in writing, at the
Administrative Agent’s sole and absolute discretion, payments under this
Guaranty shall be the Dollar Equivalent of the Liabilities or any portion
thereof, determined as of the date payment is made. If any claim arising under
or related to this Guaranty is reduced to judgment denominated in a currency
(the “Judgment Currency”) other than the currencies in which the Liabilities are
denominated or the currencies payable hereunder (collectively the “Obligations
Currency”), the judgment shall be for the equivalent in the Judgment Currency of
the amount of the claim denominated in the Obligations Currency included in the
judgment, determined as of the date of judgment. The equivalent of any
Obligations Currency amount in any Judgment Currency shall be calculated by the
Administrative Agent at the Spot Rate for the purchase of the Obligations
Currency with the Judgment Currency. The undersigned hereby jointly and
severally agree to indemnify the Administrative Agent and each Lender Party and
hold the Administrative Agent and each Lender Party harmless from and against
all loss or damage resulting from any change in exchange rates between the date
any claim is reduced to judgment and the date of payment

 

 Exh. F-6 

 

  

thereof by the undersigned or any failure of the amount of any such judgment to
be calculated as provided in this paragraph.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 Exh. F-7 

 

 

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered as of the
day and year first above written.

 

ABM JANITORIAL SERVICES, INC.

ABM JANITORIAL SERVICES – MID-ATLANTIC, INC.

ABM JANITORIAL SERVICES – MIDWEST, LLC

ABM JANITORIAL SERVICES – NORTH CENTRAL, INC.

ABM JANITORIAL SERVICES – NORTHEAST, INC.

ABM JANITORIAL SERVICES – NORTHERN CALIFORNIA

ABM JANITORIAL SERVICES – NORTHWEST, INC.

ABM JANITORIAL SERVICES – SOUTH CENTRAL, INC.

ABM JANITORIAL SERVICES – SOUTHEAST, LLC

ABM JANITORIAL SERVICES – SOUTHWEST, INC.

ALLIED MAINTENANCE SERVICES, INC.

AMERICAN BUILDING MAINTENANCE CO. OF HAWAII

AMERICAN PUBLIC SERVICES

DIVERSCO, INC.

ONESOURCE FACILITY SERVICES, LLC

ONESOURCE HOLDINGS, LLC

ONESOURCE LANDSCAPE & GOLF SERVICES, INC.

SOUTHERN MANAGEMENT CO.

SM NEWCO CORP.

SERVALL SERVICES INC.

ABM ENGINEERING SERVICES COMPANY

ABM FACILITY SERVICES COMPANY

ABM SHARED SERVICES, INC.

ABM SECURITY SERVICES, INC.

AMPCO-M

AMPCO SYSTEM PARKING

ELITE SECURITY, INC.

SSA SECURITY, INC.

 

By: _____________________________________

Name: ___________________________________

Title: ____________________________________

 

551 Fifth Avenue, Suite 300

New York, NY 10176

Attention: Chief Financial Officer

Facsimile: (212) 297-0375

 

 Exh. F-8 

 

 



  Signature page for the Guaranty dated as of November 30, 2010 issued by
various subsidiaries of ABM Industries Incorporated (the “Company”) in favor of
Bank of America, N.A., as Administrative Agent, pursuant to the Credit Agreement
dated as of November 30, 2010 with the Company and various other parties, and
the Lenders referred to in such Guaranty.       The undersigned is executing a
counterpart hereof for purposes of becoming a party hereto:       [SUBSIDIARY]

 

  By:  

  Name Printed:  

  Title:  

 

  Address:

 

 Exh. F-9 

 

 

EXHIBIT G

 

FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT

 

Date: ___________, _____

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.15 of that certain Credit Agreement dated as of November
30, 2010 among ABM Industries Incorporated (the “Company”), the Designated
Borrowers from time to time party thereto, various financial institutions and
Bank of America, N.A., as Administrative Agent (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), and reference is made thereto for full particulars of the matters
described therein. All capitalized terms used in this Designated Borrower
Request and Assumption Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

 

Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company.

 

The documents required to be delivered to the Administrative Agent under Section
2.15 of the Credit Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Credit Agreement.

 

Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
_____________.

 

Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

Identification Number Jurisdiction of Organization        

 

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower. Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance of, and consents

 

 Exh. G-1 

 

  

to, all representations and warranties, covenants, and other terms and
provisions of the Credit Agreement.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Designated Borrower Notice delivered to the Company and the Lenders pursuant
to Section 2.15 of the Credit Agreement.

 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

  [DESIGNATED BORROWER]       By: ________________________________   Title:
_______________________________       [COMPANY]       By:   Title:

 

 Exh. G-2 

 

 

EXHIBIT H

 

FORM OF DESIGNATED BORROWER NOTICE

 

Date: ___________, _____

To: [Company]   The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Designated Borrower Notice is made and delivered pursuant to Section 2.15
of that certain Credit Agreement dated as of November 30, 2010 among ABM
Industries Incorporated (the “Company”), the Designated Borrowers from time to
time party thereto, various financial institutions and Bank of America, N.A., as
Administrative Agent (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), and reference is
made thereto for full particulars of the matters described therein. All
capitalized terms used in this Designated Borrower Notice and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [_________________________] shall be a Designated Borrower
and may receive Loans for its account on the terms and conditions set forth in
the Credit Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

  BANK OF AMERICA, N.A.,   as Administrative Agent       By:
_________________________________   Title:________________________________

 

 Exh. H-1 

 

 

EXHIBIT I

 

November 30, 2010

 

To the Lenders and the Administrative Agent

Referred to Below

c/o Bank of America, N.A.

Commercial Agency Management

800 Fifth Avenue, Floor 32

Mail Code: WA1-501-32-37

Seattle, Washington 98104

 

Re: ABM Industries Incorporated

 

Ladies/Gentlemen:

 

We have acted as special New York counsel for ABM Industries Incorporated, a
Delaware corporation (the “Company”), and certain subsidiaries of the Company
listed on Schedule A hereto (each a “Guarantor” and, collectively, the
“Guarantors,” and the Guarantors, together with the Company, each a “Transaction
Party” and collectively the “Transaction Parties”) in connection with the Credit
Agreement, dated as of November 30, 2010 (the “Credit Agreement”), among the
Company, the Guarantors, the financial institutions listed on the signature
pages thereof (the “Lenders”) and Bank of America, N.A., as agent for the
Lenders (in such capacity, the “Agent”). This opinion letter is delivered to you
pursuant to Section 4.1(a)(v) of the Credit Agreement. Capitalized terms used
herein and not otherwise defined herein have the meanings assigned to such terms
in the Credit Agreement.

 

In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions. We have examined, among other documents, the
following:

 

(1)an executed copy of the Credit Agreement;

 

(2)an executed copy of each of the Notes (the “Notes”); and

 

(3)an executed copy of the guaranty, dated as of November 30, 2010 (the
“Guarantee”), of the Guarantors for the benefit of the Agent and the Lenders.

 

The documents referred to in items (1) through (3) above, inclusive, are
referred to herein collectively as the “Documents.”

 

In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies. As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assume the accuracy of, representations and warranties
contained in the Documents and certificates and oral or written statements and
other

 

 Exh. I-1 

 

  

information of or from representatives of the Transaction Parties and others and
assume compliance on the part of the Transaction Parties with their covenants
and agreements contained therein. With respect to the opinions expressed in
paragraph (b) below, our opinions are limited (x) to our actual knowledge, if
any, of the specially regulated business activities and properties of the
Transaction Parties based solely upon the review of the Company’s most recently
filed annual report in respect of such matters and without any independent
investigation or verification on our part and (y) to only those laws and
regulations that, in our experience, are normally applicable to transactions of
the type contemplated by the Documents.

 

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:

 

(a) each Document constitutes a valid and binding obligation of such Transaction
Party, enforceable against such Transaction Party in accordance with its terms.

 

(b the execution and delivery to the Agent and the Lenders by each Transaction
Party of the Documents to which it is a party and the performance by such
Transaction Party of its obligations thereunder  (i) do not require under
present law, or present regulation of any governmental agency or authority, of
the State of New York or the United States of America any filing or registration
by such Transaction Party with, or approval or consent to such Transaction Party
of, any governmental agency or authority of the State of New York or the United
States of America that has not been made or obtained except those required in
the ordinary course of business in connection with the performance by such
Transaction Party of its obligations under certain covenants contained in the
Documents to which it is a party and other filings under security laws and
filings, registrations, consents or approvals in each case not required to be
made or obtained by the date hereof and (ii) do not violate any present law, or
present regulation of any governmental agency or authority, of the State of New
York or the United States of America applicable to such Transaction Party or its
property.

 

The opinions set forth above are subject to the following qualifications and
limitations:

 

(A)         Our opinions above are subject to (i) applicable bankruptcy,
insolvency, reorganization, fraudulent transfer and conveyance, voidable
preference, moratorium, receivership, conservatorship, arrangement or similar
laws, and related regulations and judicial doctrines, from time to time in
effect affecting creditors’ rights and remedies generally, or affecting the
rights and remedies of creditors generally, (ii) general principles of equity
(including, without limitation, standards of materiality, good faith, fair
dealing and reasonableness, equitable defenses, the exercise of judicial
discretion and limits on the availability of equitable remedies), whether such
principles are considered in a proceeding at law or in equity and (iii) the
qualification that certain other provisions of the Documents may be
unenforceable in whole or in part under the laws (including judicial decisions)
of the State of New York or the United States of America, but the inclusion of
such provisions does not affect the validity as against the Transaction Parties
party thereto of the Documents as a whole and the Documents contain adequate
provisions for enforcing payment of the obligations governed thereby and
otherwise for the practical realization of the principal benefits provided by
the Documents, in each case subject to the other qualifications contained in
this letter.

 

 Exh. I-2 

 

  

(B)         We express no opinion as to the enforceability of any provision in
the Documents:

 

(i)          relating to indemnification, contribution or exculpation in
connection with violations of any securities laws or statutory duties or public
policy, or in connection with willful, reckless or unlawful acts or gross
negligence of the indemnified or exculpated party or the party receiving
contribution;

 

(ii)         providing that any person or entity may exercise set-off rights
other than with notice and otherwise in accordance with and pursuant to
applicable law;

 

(iii)        relating to choice of governing law to the extent that the
enforceability of any such provision is to be determined by any court other than
a court of the State of New York or may be subject to constitutional
limitations;

 

(iv)        waiving any rights to trial by jury;

 

(v)         purporting to confer, or constituting an agreement with respect to,
subject matter jurisdiction of United States federal courts to adjudicate any
matter;

 

(vi)        purporting to create a trust or other fiduciary relationship;

 

(vii)       specifying that provisions thereof may be waived only in writing, to
the extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of such
Documents;

 

(viii)      giving any person or entity the power to accelerate obligations or
to foreclose upon collateral without any notice to the obligor;

 

(ix)         granting or purporting to create a power of attorney, and we
express no opinion as to the effectiveness of any power of attorney granted or
purported to be created under any Document;

 

(x)          providing for the performance by any guarantor of any of the
nonmonetary obligations of any person or entity not controlled by such
guarantor; or

 

(xi)         providing for liquidated damages, make-whole or other prepayment
premiums or similar payments, default interest rates, late charges or other
economic remedies to the extent a court were to determine that any such economic
remedy is not reasonable and therefore constitutes a penalty.

 

(C)         Our opinions are subject to the effect of generally applicable rules
of law that:

 

(i)          provide that forum selection clauses in contracts are not
necessarily binding on the court(s) in the forum selected; and

 

(ii)         may, where less than all of a contract may be unenforceable, limit
the enforceability of the balance of the contract to circumstances in which the
unenforceable

 

 Exh. I-3 

 

  

portion is not an essential part of the agreed exchange, or that permit a court
to reserve to itself a decision as to whether any provision of any agreement is
severable.

 

(D)         We express no opinion as to the enforceability of any purported
waiver, release, variation, disclaimer, consent or other agreement to similar
effect (all of the foregoing, collectively, a “Waiver”) by any Transaction Party
under any of the Documents to the extent limited by applicable law (including
judicial decisions), or to the extent that such a Waiver applies to a right,
claim, duty or defense or a ground for, or a circumstance that would operate as,
a discharge or release otherwise existing or occurring as a matter of law
(including judicial decisions).

 

(E)         For purposes of our opinions insofar as they relate to each
Guarantor, we have assumed that the obligations of each such Guarantor under the
Guarantee are, and would be deemed by a court of competent jurisdiction to be in
furtherance of its corporate purposes and  necessary or convenient to the
conduct, promotion or attainment of its business.

 

(F)         We have assumed that the parties to the Documents have the power to
enter into and perform such documents and to consummate the transactions
contemplated thereby and that such documents have been duly authorized, executed
and delivered by, and, with respect to all parties other than the Transaction
Parties, constitute legal, valid and binding obligations of, such parties. For
purposes of our opinions above, we have assumed that (i) each Transaction Party
is a legal business entity validly existing in good standing in its jurisdiction
of organization, has all requisite power and authority, and has obtained all
requisite corporate, shareholder, limited liability company, member, limited
partnership, partnership, partner, or like authorizations and all third party
and governmental authorizations, consents and approvals, and made all requisite
filings and registrations, necessary to execute, deliver and perform the
Documents to which it is a party (except to the extent noted in paragraph (b)
above), and that such execution, delivery and performance and grant will not
violate or conflict with any law, rule, regulation, order, decree, judgment,
instrument or agreement binding upon or applicable to it or its properties
(except to the extent noted in paragraph (b) above) and (ii) the Documents to
which each such Transaction Party is a party have been duly executed and
delivered by it.

 

(G)         We express no opinion as to the application of, and our opinions
above are subject to the effect, if any, of, any applicable fraudulent
conveyance, fraudulent transfer, fraudulent obligation or preferential transfer
law.

 

(H)         The opinions expressed herein are limited to the federal laws of the
United States of America and the laws of the State of New York.

 

Our opinions are limited to those expressly set forth herein, and we express no
opinions by implication. The opinions expressed herein are solely for the
benefit of the addressees hereof and of any other person or entity becoming a
Lender or Agent under the Credit Agreement and your assignees referred to below,
in each case, in connection with the transaction referred to herein and may not
be relied on by such addressees or such other persons or entities for any other
purpose or in any manner or for any purpose by any other person or entity. At
your request, we hereby consent to reliance hereon by any future assignee of
your interest in the Loans under the Credit Agreement pursuant to an assignment
that is made and, if applicable, consented to in

 

 Exh. I-4 

 

  

accordance with the express provisions of Sections 9.8 and 10.7 of the Credit
Agreement, as applicable, on the condition and understanding that (i) this
opinion letter speaks only as of the date hereof, (ii) we have no responsibility
or obligation to update this opinion letter, to consider its applicability or
correctness to any person or entity other than its addressees, or to take into
account changes in law, facts or any other developments of which we may later
become aware and (iii) any such reliance by a future assignee must be actual and
reasonable under the circumstances existing at the time of assignment, including
any changes in law, facts or any other developments known to or reasonably
knowable by the assignee at such time.

 



  Very truly yours,       JONES DAY

 

 Exh. I-5 

 

 

Schedule A

 

Guarantors

 

ABM Janitorial Services, Inc.

ABM Janitorial Services – Mid-Atlantic, Inc.

ABM Janitorial Services – Midwest, LLC

ABM Janitorial Services – North Central, Inc.

ABM Janitorial Services – Northeast, Inc.

ABM Janitorial Services – Northern California

ABM Janitorial Services – Northwest, Inc.

ABM Janitorial Services – South Central, Inc.

ABM Janitorial Services – Southeast, LLC

ABM Janitorial Services – Southwest, Inc.

Allied Maintenance Services, Inc.

American Building Maintenance Co. of Hawaii

American Public Services

Diversco, Inc.

OneSource Facility Services, LLC

OneSource Holdings, LLC

OneSource Landscape & Golf Services, Inc.

SM Newco Corp.

Servall Services Inc.

ABM Engineering Services Co.

ABM Facility Services Company

ABM Shared Services, Inc.

ABM Security Services, Inc.

Ampco-M

Ampco System Parking

Elite Security, Inc.

SSA Security, Inc.

 

 Exh. I-6 

 

 

EXHIBIT J

 

November 30, 2010

 

Bank of America, N.A.,

as Administrative Agent

And to the Lenders party to the Credit Agreement referenced below

 

Re: ABM Industries Incorporated Credit Agreement

 

Ladies and Gentlemen:

 

I am the General Counsel of ABM Industries Incorporated, a Delaware corporation
(the “Borrower”), and certain subsidiaries of the Borrower listed on Schedule A
hereto (the “Guarantors”; and together with the Borrower, the “Loan Parties”)
and I am rendering this opinion on their behalf in connection with that certain
Credit Agreement (the “Credit Agreement”) dated as of November 30, 2010, by and
among the Borrower, the lenders signatory thereto (collectively, the “Lenders”),
and Bank of America, N.A. (“Bank of America”), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”). This opinion is being
rendered to you at the request of the Loan Parties pursuant to Section 4.1(a)(v)
of the Credit Agreement. Capitalized terms used herein but not otherwise defined
herein shall have the respective meanings given to such terms in the Credit
Agreement.

 

Materials Examined:

 

In rendering this opinion, I have examined originals, or copies certified or
otherwise identified to my satisfaction, of the following, copies of which have
been delivered to you:

 

1.          the Credit Agreement, together with the exhibits and schedules
thereto, executed by the Borrower, the Lenders and the Administrative Agent;

 

2.          each note executed by the Borrower on the date hereof pursuant to
the Credit Agreement; and

 

3.          the Guaranty entered into by the Guarantors in favor of the
Administrative Agent on behalf of the Lenders (the “Guaranty”).

 

The documents listed above are collectively referred to herein as the
“Transaction Documents.”

 

In addition, for purposes of this opinion, I have examined originals or copies
of the following documents:

 

1.           a certificate dated November 18, 2010 from the Secretary of State
of the State of Delaware indicating that the Borrower is in good legal standing
in Delaware (the “Delaware Good Standing Certificate”);

 

 Exh. J-1 

 

  

Bank of American, N.A.,

as Administrative Agent, and

The Lenders

Page 2

 

2.           a certificate as of a recent date from the Secretary of State of
the state of incorporation with respect to each Guarantor indicating that such
Guarantor is in good legal standing in such state (the “Guarantor Good Standing
Certificates”), and a certificate from the Secretary of State of the State of
New York indicating that the Borrower is in good standing in the State of New
York as of November 18, 2010 (the “New York Good Standing Certificate” and
together with the Delaware Good Standing Certificate and the Guarantor Good
Standing Certificates, the “Good Standing Certificates”);

 

3.           a copy of the organizational documents of each Loan Party;

 

4.           a copy of the bylaws of each Loan Party; and

 

5.           a copy of the resolutions or actions by written consent of the
Board of Directors of each Loan Party with respect to the transactions
contemplated pursuant to the Transaction Documents and certified by the
Secretary or an Assistant Secretary of such Loan Party as being true and correct
copies.

 

Finally, I have examined such records, documents, and certificates of public
officials and the Loan Parties, and made such inquiries of representatives of
the Loan Parties, as I have deemed necessary or appropriate for the purpose of
rendering the opinions set forth herein. Except to the extent of my current
actual knowledge to the contrary, with respect to matters of fact (as
distinguished from matters of law), I have also relied upon and assumed that the
representations and statements of the Loan Parties and all other parties set
forth in the Transaction Documents and any other certificates, instruments and
agreements executed in connection therewith or delivered to me are true,
correct, complete and not misleading.

 

Opinions:

 

Based upon the foregoing, having regard for the legal considerations that I deem
relevant, and subject to the qualifications stated herein, I am of the opinion
that:

 

6.           Each Loan Party (a) is a corporation or limited liability company,
as applicable, existing and in good standing under the laws of the state of its
organization or formation and (b) has the requisite corporate or limited
liability company power and authority to own and operate its properties and to
carry on its business as now conducted.

 

7.           Each Loan Party has all requisite corporate or limited liability
company power and authority, as applicable, to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party and to carry
out the transactions contemplated thereby.

 

8.           The execution, delivery and performance by each Loan Party of the
Transaction Documents to which it is a party have been duly authorized by all
necessary corporate or limited liability company action, as applicable, on the
part of such Loan Party.

 

 Exh. J-2 

 

  

Bank of American, N.A.,

as Administrative Agent, and

The Lenders

Page 3

 

9.           Each Transaction Document has been duly executed and delivered by
each Loan Party that is a party thereto.

 

10.         None of the execution and delivery by any Loan Party of the
Transaction Documents to which it is a party, the consummation of the
transactions contemplated thereby, or the compliance with the terms and
conditions thereof conflicts with, results in a breach or violation of, or
constitutes a default under any of the terms, conditions or provisions of (a)
the organizational documents or bylaws of such Loan Party, (b) any present
federal statute, rule or regulation applicable to the Loan Parties, or (c) any
material agreement. The execution and delivery by each Loan Party of the
Transaction Documents to which it is a party and the performance by such
Transaction Party of its obligations thereunder will not result in or require
the creation or imposition of any security interest or lien upon any of its
properties pursuant to the provisions of any material agreement binding upon
such Transaction Party or its properties.

 

11.         No registration with, consent or approval of, notice to, or other
action by any Governmental Authority, which I have, in the exercise of customary
professional diligence, recognized as having authority over any Loan Party is
required on the part of any of the Loan Parties for its execution, delivery or
performance of the Transaction Documents to which it is a party.

 

12.         To my knowledge, there are no actions, suits or proceedings pending
against any Loan Party that could reasonably be expected to materially and
adversely affect the ability of such Loan Party to perform its obligations under
the Transaction Documents to which it is a party.

 

Certain Limitations and Qualifications:

 

Whenever a statement herein is qualified by the phrase “to my knowledge,” or a
similar phrase, it is intended to indicate that, during the course of my
rendering this opinion on behalf of the Loan Parties in this transaction, no
information that would give me current actual knowledge of the inaccuracy of
such statement has come to my attention. However, except as set forth in this
opinion, I have not undertaken any independent investigation or review to
determine the accuracy of any such statement, and any limited inquiry undertaken
by me during the preparation of this opinion should not be regarded as such an
investigation or review; no inference as to my knowledge of any matters bearing
on the accuracy of any such statement should be drawn from the fact of my
representation of the Loan Parties or their respective affiliates, if any, with
respect to other unrelated transactions.

 

The foregoing opinions are limited to matters involving the federal laws of the
United States, the Limited Liability Company Act of the State of Delaware and
the Delaware General Corporation Law. I have made no inquiry into, and express
no opinions as to, (a) the statutes, regulations, treaties or common laws of any
other nation, state or jurisdiction or the enforceability of the Transaction
Documents under, or the effect on the Loans as contemplated thereby of
non-compliance with, such other laws, or (b) compliance or non-compliance with
applicable federal and state antifraud laws, statutes, rules and regulations.

 

 Exh. J-3 

 



 

Bank of American, N.A.,

as Administrative Agent, and

The Lenders

Page 4

 

Certain Assumptions:

 

With your permission, I have assumed the following: (i) the authenticity of
original documents and the genuineness of all signatures; (ii) the truth,
accuracy and completeness of the information, representations and warranties
contained in the records, documents, instruments and certificates I have
reviewed; and (iii) the conformity to the originals of all documents submitted
to me as copies and the due execution and delivery by the indicated officers of
any documents submitted to me as unexecuted.

 

With respect to my opinions in paragraph 5 above, the phrase “None of the
execution and delivery by any Loan Party of the Transaction Documents to which
it is a party, the consummation of the transactions contemplated thereby, or the
compliance with the terms and conditions thereof conflicts with, results in a
breach or violation of, or constitutes a default under any of the terms,
conditions or provisions of . . . any present federal statute, rule or
regulation applicable to” any Loan Party means that such execution, delivery and
performance by such Loan Party is neither prohibited by, nor subjects such Loan
Party to a fine, penalty or similar sanction that would be materially adverse to
such Loan Party under, any federal statute or regulation that a lawyer
exercising customary professional diligence would reasonably recognize to be
directly applicable to such Loan Party, the Transaction Documents and/or the
transactions contemplated pursuant to the Transaction Documents.

 

Use of Opinion:

 

This opinion is furnished by me as counsel to the Loan Parties. No client
relationship has existed or exists between you and me in connection with the
Transaction Documents and the transactions contemplated thereby or by virtue of
this opinion. This letter addresses the legal consequences of only the facts
existing or assumed as of the date hereof. The opinions expressed herein are
based on an analysis of existing laws and court decisions and cover certain
matters not directly addressed by such authorities. Such opinions may be
affected by actions taken or omitted, events occurring, or changes in the
relevant facts, after the date hereof. I have not undertaken to determine, or to
inform any person of, the occurrence or non-occurrence of any such actions,
events or changes. The opinions expressed herein are solely for the benefit of
the addressees hereof and your assignees referred to below, in each case, in
connection with the transaction referred to herein and may not be relied on by
such addressees or such other persons or entities  for any other purpose or in
any manner or for any purpose by any other person or entity. At your request, I
hereby consent to reliance hereon by any future assignee of your interest in the
Loans under the Credit Agreement pursuant to an assignment that is made and, if
applicable, consented to in accordance with the express provisions of Sections
9.8 or 10.7 of the Credit Agreement, as applicable, on the condition and
understanding that (i) this opinion letter speaks only as of the date hereof,
(ii) I have no responsibility or obligation to update this opinion letter, to
consider its applicability or correctness to any person or entity other than its
addressee(s), or to take into account changes in law, facts or any other
developments of which I may later become aware and (iii) any such reliance by a
future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time. I
disclaim

 

 Exh. J-4 

 

  

Bank of American, N.A.,

as Administrative Agent, and

The Lenders

Page 5

 

any obligation to update this opinion letter for events occurring or coming to
my attention after the date hereof.

 

Very truly yours,

 

Sarah McConnell, General Counsel

  

 Exh. J-5 

 

 

SCHEDULE A

 

List of Guarantors

 

ABM Janitorial Services, Inc.

ABM Janitorial Services – Mid-Atlantic, Inc.

ABM Janitorial Services – Midwest, LLC

ABM Janitorial Services – North Central, Inc.

ABM Janitorial Services – Northeast, Inc.

ABM Janitorial Services – Northern California

ABM Janitorial Services – Northwest, Inc.

ABM Janitorial Services – South Central, Inc.

ABM Janitorial Services – Southeast, LLC

ABM Janitorial Services – Southwest, Inc.

Allied Maintenance Services, Inc.

American Building Maintenance Co. of Hawaii

American Public Services

Diversco, Inc.

OneSource Facility Services, LLC

OneSource Holdings, LLC

OneSource Landscape & Golf Services, Inc.

SM Newco Corp.

Servall Services Inc.

ABM Engineering Services Company

ABM Facility Services Company

ABM Shared Services, Inc.

ABM Security Services, Inc.

Ampco-M

Ampco System Parking

Elite Security, Inc.

SSA Security, Inc. 

 

 Exh. J-6 

 

 

EXHIBIT K

 

FORM OF

INCREASE REQUEST

_________________________, 20___

 

Bank of America, N.A., as Administrative Agent

under the Credit Agreement referred to below

 

Ladies/Gentlemen:

 

Please refer to the Credit Agreement dated as of November 30, 2010 among ABM
Industries Incorporated (the “Company”), the Designated Borrowers from time to
time party thereto, various financial institutions and Bank of America, N.A., as
Administrative Agent (as amended, modified, extended or restated from time to
time, the “Credit Agreement”). Capitalized terms used but not defined herein
have the respective meanings set forth in the Credit Agreement.

 

In accordance with Section 2.14 of the Credit Agreement, the Company hereby
requests an increase in the Aggregate Commitments from $__________ to
$__________.10 Such increase shall be made by [increasing the Commitment of
____________ from $________ to $________] [adding _____________ as a Lender
under the Credit Agreement with a Commitment of $____________] as set forth in
the letter attached hereto. Such increase shall be effective three Business Days
after the date that the Administrative Agent accepts the letter attached hereto
or such other date as is agreed among the Company, the Administrative Agent and
the [increasing] [new] Lender.

 

  Very truly yours,       ABM INDUSTRIES INCORPORATED       By:
__________________________________   Name: _________________________________  
Title: __________________________________

 



 

10          The Aggregate Commitment may be increased by up to $200 million if
such commitments are available, subject to the absence of any default or event
of default. 

 

 Exh. K-1 

 

 

ANNEX 1 TO EXHIBIT K

 

[Date]

 

Bank of America, N.A., as Administrative Agent

under the Credit Agreement referred to below

 

Ladies/Gentlemen:

 

Please refer to the letter dated __________, 20__ from ABM Industries
Incorporated (the “Company”) requesting an increase in the Aggregate Commitments
from $__________ to $__________ pursuant to Section 2.14 of the Credit Agreement
dated as of November 30, 2010 among the Company, the Designated Borrowers from
time to time party thereto, various financial institutions and Bank of America,
N.A., as Administrative Agent (as amended, modified, extended or restated from
time to time, the “Credit Agreement”). Capitalized terms used but not defined
herein have the respective meanings set forth in the Credit Agreement.

 

The undersigned hereby confirms that it has agreed to increase its Commitment
under the Credit Agreement from $__________ to $__________ effective on the date
which is three Business Days after the acceptance hereof by the Administrative
Agent or on such other date as may be agreed among the Company, the
Administrative Agent and the undersigned.

 

  Very truly yours,       [NAME OF INCREASING LENDER]       By:
___________________________________   Title: __________________________________

 

Accepted as of

_________, ____

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

By: ________________________________

Name: _____________________________

Title: _______________________________

 

 

 Exh. K-2 

 

 

ANNEX 2 TO EXHIBIT K

 

[Date]

 

Bank of America, N.A., as Administrative Agent

under the Credit Agreement referred to below

 

Ladies/Gentlemen:

 

Please refer to the letter dated __________, 20___ from ABM Industries
Incorporated (the “Company”) requesting an increase in the Aggregate Commitments
from $__________ to $__________ pursuant to Section 2.14 of the Credit Agreement
dated as of November 30, 2010 among the Company, the Designated Borrowers from
time to time party thereto, various financial institutions and Bank of America,
N.A., as Administrative Agent (as amended, modified, extended or restated from
time to time, the “Credit Agreement”). Capitalized terms used but not defined
herein have the respective meanings set forth in the Credit Agreement.

 

The undersigned hereby confirms that it has agreed to become a Lender under the
Credit Agreement with a Commitment of $__________ effective on the date which is
three Business Days after the acceptance hereof, and consent hereto, by the
Administrative Agent or on such other date as may be agreed among the Company,
the Administrative Agent and the undersigned.

 

The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Company pursuant to the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit and legal analysis and decision to become a Lender under
the Credit Agreement; and (b) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit and legal decisions in taking or not taking action under the
Credit Agreement.

 

The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this letter and to become a Lender under the
Credit Agreement; and (ii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution and delivery of this letter and the performance of its
obligations as a Lender under the Credit Agreement.

 

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent may reasonably request in
connection with the transactions contemplated by this letter.

 

 Exh. K-3 

 

  

The following administrative details apply to the undersigned:

 

(A) Notice Address:

  Legal name:    

  Address:    

               

  Attention:    

  Telephone:  (___)    

  Facsimile:  (___)    

 

(B) Payment Instructions:

  Account No.:    

  At:    

  Reference:    

  Attention:    

 

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement.

 

  Very truly yours,       [NAME OF ADDITIONAL LENDER]       By:
____________________________________   Title:
___________________________________

 

Accepted and consented to as of

______________, 20___

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By: _____________________________

Name: ___________________________

Title: ____________________________

 

 Exh. K-4 

 

 

ANNEX A

 

SUBSIDIARY GUARANTORS AS OF THE EFFECTIVE TIME

 

ABM Onsite Services, Inc. (FKA ABM Janitorial Services, Inc.)

ABM Janitorial Services – Mid-Atlantic, Inc.

ABM Janitorial Services – Northeast, Inc.

ABM Janitorial Services – South Central, Inc.

ABM Janitorial Services – Southeast, LLC

ABM Healthcare Support Services, Inc. (FKA HHA Services, Inc.)

ABM Industrial Services, Inc.

ABM Onsite Services – Midwest, Inc.

ABM Onsite Services - West, Inc. (FKA ABM Services, Inc.)

ABM Parking Services, Inc. (FKA Ampco System Parking)

ABM Security Services, Inc.

ABM Shared Services, Inc.

Air Serv Corporation

Air Serv Facility Services, Inc.

Diversco, Inc.

OneSource Facility Services, Inc. (converted from OneSource Facility Services
LLC to a corporation)

OneSource Holdings, LLC

Servall Services Inc.

Southern Management ABM, LLC

ABM Facility Solutions Group, LLC (FKA The Linc Group, LLC)

GreenHomes America, LLC

REEP, Inc.

ABM Government Services, LLC (FKA Linc Government Services, LLC)

ABM Government Services Afghanistan Branch, LLC (FKA Linc Government Services
Afghanistan Branch)

Ferguson-Williams LLC

ABM Facility Services, Inc.

Linc International, Inc.

Linc Facility Services UAE, LLC

Linc Facility Services Iraq LLC

Linc Facility Services ME, LLC

ABM Franchising Group, LLC (FKA Linc Network LLC)

ABM Building & Energy Solutions, LLC (converted from a corporation to an LLC)
(FKA Linc Building & Energy Solutions Inc.)

ABM Building Solutions, LLC (FKA Linc Mechanical)

ABM Building Services, LLC (FKA Linc Services LLC)

ABM Electrical Power Solutions, LLC (FKA MET Electrical Testing)

ABM Electrical Power Services, LLC (FKA CET Electrical Testing)

ABM Health, Inc. (FKA Linc Health, Inc.)

ABM Electrical Network, Inc.

ABM Electrical & Lighting Solutions, Inc. (FKA ABM Electrical Inc.) 

 



 Exh. K-5 

 

 

Exhibit B

CONFIRMATION AND AMENDMENT

 

Dated as of September 2, 2015

 

To:         Bank of America, N.A., individually and as Administrative Agent, and
the other financial institutions party to the Credit Agreement referred to below

 

Please refer to (a) the Credit Agreement, dated as of November 30, 2010 (as
previously amended, the “Credit Agreement”), among ABM Industries Incorporated
(the “Company”), various financial institutions (the “Lenders”) and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”); (b) the Subsidiary Guaranty (as defined in the Credit Agreement) and
(c) the Sixth Amendment to the Credit Agreement dated as of the date hereof (the
“Sixth Amendment”). Capitalized terms used but not otherwise defined herein have
the respective meanings ascribed thereto in the Subsidiary Guaranty.

 

Each of the undersigned confirms to the Administrative Agent and the Lender
Parties that, after giving effect to the Sixth Amendment and the transactions
contemplated thereby (including this Confirmation), the Subsidiary Guaranty
continues in full force and effect and is the legal, valid and binding
obligation of such undersigned, enforceable against such undersigned in
accordance with its terms.

 

Each of undersigned hereby agrees with the Administrative Agent (and, by its
signature below, the Administrative Agent agrees) that the Subsidiary Guaranty
is amended as follows:

 

1.The proviso at the end of the first paragraph after the recitals is amended in
its entirety to read as follows:

 

provided that (i) the liability of each of the undersigned hereunder shall be
limited to the maximum amount of the Liabilities which such undersigned may
guaranty without rendering the obligations of such undersigned hereunder void or
voidable under any fraudulent conveyance or fraudulent transfer law and (ii) the
Liabilities, as to any of the undersigned, shall not include any obligations
under Swap Contracts to the extent that all or a portion of such undersigned’s
guarantee of such obligations is or becomes illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation thereof).

 

2.The following new paragraph is added immediately prior to the signature pages
thereto:

 

To the fullest extent permitted by applicable law, while any Liabilities are
outstanding with respect to a transaction that gives rise to obligations under
Swap Contracts, each ECP Guarantor (as defined below) hereby jointly and
severally,

 

 B-1 

 

 

absolutely and unconditionally undertakes, for the benefit of each Supported
Guarantor (as defined below) and any holder of such Liabilities, to provide such
funds or other support as may be needed from time to time to enable each
Supported Guarantor to pay such Liabilities and to pay such funds to the holder
of such Liabilities upon the demand of either the Supported Guarantor or such
holder. The undersigned agree that this keepwell provision constitutes a
“keepwell, support, or other agreement” for the benefit of the Supported
Guarantors for purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act. As used above, (a) “ECP Guarantor” means, with respect to any transaction
that gives rise to any obligation under a Swap Contract, any of the undersigned
that, at the time such transaction is entered into or, if later, when such
undersigned becomes party to this Guaranty, is an “eligible contract
participant” as defined in section 1a(18) of the Commodity Exchange Act (and
related regulations of the Commodities Futures Trading Commission) by virtue of
having total assets exceeding $10,000,000 and/or satisfying any other criteria
relevant to such status under such section 1a(18) (and related regulations), and
(b) “Supported Guarantor” means, at any time, any of the undersigned that, at
such time, is not an “eligible contract participant” as defined in section
1a(18) of the Commodity Exchange Act and related regulations of the Commodities
Futures Trading Commission, except by virtue of the support of the ECP
Guarantors under this paragraph.

 

[Signatures begin on next page]

 

 B-2 

 

 

  ABM Onsite Services, Inc. (FKA ABM Janitorial Services, Inc.)   ABM Janitorial
Services – Mid-Atlantic, Inc.   ABM Janitorial Services – Northeast, Inc.   ABM
Janitorial Services – South Central, Inc.   ABM Janitorial Services – Southeast,
LLC   ABM Healthcare Support Services, Inc. (FKA HHA Services, Inc.)   ABM
Industrial Services, Inc.   ABM Onsite Services – Midwest, Inc.   ABM Onsite
Services - West, Inc. (FKA ABM Services, Inc.)   ABM Parking Services, Inc. (FKA
Ampco System Parking)   ABM Security Services, Inc.   ABM Shared Services, Inc.
  Air Serv Corporation   Air Serv Facility Services, Inc.   Diversco, Inc.  
OneSource Facility Services, Inc. (converted from OneSource Facility Services
LLC to a corporation)   OneSource Holdings, LLC   Servall Services Inc.  
Southern Management ABM, LLC   ABM Facility Solutions Group, LLC (FKA The Linc
Group, LLC)   GreenHomes America, LLC   REEP, Inc.   ABM Government Services,
LLC (FKA Linc Government Services, LLC)   ABM Government Services Afghanistan
Branch, LLC (FKA Linc Government Services Afghanistan Branch)  
Ferguson-Williams LLC   ABM Facility Services, Inc.   Linc International, Inc.  
Linc Facility Services UAE, LLC   Linc Facility Services Iraq LLC   Linc
Facility Services ME, LLC   ABM Franchising Group, LLC (FKA Linc Network LLC)  
ABM Building & Energy Solutions, LLC (converted from a corporation to an LLC)
(FKA Linc Building & Energy Solutions Inc.)   ABM Building Solutions, LLC (FKA
Linc Mechanical)   ABM Building Services, LLC (FKA Linc Services LLC)   ABM
Electrical Power Solutions, LLC (FKA MET Electrical Testing)   ABM Electrical
Power Services, LLC (FKA CET Electrical Testing)   ABM Health, Inc. (FKA Linc
Health, Inc.)   ABM Electrical Network, Inc.   ABM Electrical & Lighting
Solutions, Inc. (FKA ABM Electrical Inc.)

 

  By: /s/ Tom Gallo



  Name: Tom Gallo



  Title: Vice President and Treasurer

 

 B-3 

 